 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDIsaacRubin and Marion Kane,d/b/aNoveltyProducts Co.andElectrical Production & NoveltyWorkers Union, Local 118,InternationalUnion ofDolls,Toys,Playthings,Novelties& AlliedProducts of the United States and Canada,AFL-CIO. Case 2-CA-11024March 19, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn April 28, 1967, Trial Examiner HermanTocker'issued his Decision and on May 4, 1967, anerratum thereto in the above-entitled proceeding,finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint and recommended that such allegations bedismissed. Thereafter the Respondent filed excep-tions to the Decision and a supporting brief,' andthe General Counsel filed exceptions to portions oftheTrialExaminer's Decision and a supportingbrief. The General Counsel filed an answering briefto Respondent's exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in-this case and herebyadopts the findings,' conclusions,' and recommen-dations of the Trial Examiner with the following ad-ditions and modifications:(1) 'TheUnion sent a telegram demandingrecognition on the morning of June 9;4 the Respon-dent claimed it -did not receive the telegram untilJune 10. The Trial Examiner characterized thetestimony concerning the date that Respondentreceived the telegram as a "tempest in a teapot"and found- it unnecessary to resolve the credibilityissues involved because Isaac Rubin freely admittedthat he had known of the Union's organizing cam-paignon June 8. We consider it important toanalyze the testimonyas inour view the receipt ofthe telegramaround noonon June 9 adds sig-nificance to the precipitateseriesof dischargeswhich occurred that afternoon and included thenight shift as a whole.IsaacRubin initially testified he knew he receivedthe telegram on June 10, "because I did not receiveitonJune 9th." The Respondent then tried toestablish that it did not receive the telegram onJune 9, but rather on June 10,becausemaildelivered to its office is stamped (by hand) with adate stamp on the date it is received and a June 10date is stamped on the back of thetelegram.'Isaac'Respondent's request for oral argument is hereby denied, as, in ouropinion, the record, including the exceptions and briefs, adequatelypresents the issues and positions of the partiesThe Respondent contends that the General Counsel conduct at the hear-ing so seriously hampered the Respondentin presentingits case that a newhearing should be ordered To support its contention, the Respondent re-lies on theTrial Examiner's statement (paragraph 6 of section 1) concern-ing the manner in which the case was tried After a careful examination ofthe record, we are convinced that a new hearing is not warranted Althoughsome informality by the parties in presenting evidence and commenting onthe proceedings appears to have occurred, we conclude that the hearing asa whole was conducted in a mannerassuringthe production of pertinentfacts2 The Respondent excepts to the Trial Examiner's finding that, "MissHammet ..somewhat ambiguously as to the time but sufficiently clarifiedto place it before the layoff, testified that Isaac Rubin had said `good' to herafter she denied having signed a union card" Contending that this isnot supported by the record, we find merit in the Respondent's exceptionAs we read Miss Hammet's testimony, she was unable to place the timemore definitely than "during June." However, the Trial Examiner's ap-parent inadvertency in no way affects our agreement with respect to his ul-timate findings, and we do not agree with the Respondent's further conten-tion that the Hammet finding is any indication of the Trial Examiner's"deep rooted prejudice against management "The General Counsel excepts to the Trial Examiner's finding that theUnion had not been designated by at least 30 percent of the employeeswhen it fileditspetition,but rather filed "in pique or because of theDeJesus discharge." (DeJesus had met with a union representative for thefirst time on June 6, collected signed authorization cards at the plant en-trance on June 6 and 7, and was discharged on the morning of June 9,shortly before delivery of the Union's telegram request for recognition, aswe find herein ) We find merit in the exception. In fact, there were 32cards, which was 29 63 percent (30 percent when rounded out) of the 108employees in the unit, thus satisfying the Board's rules Moreover, as theGeneral Counsel points out, showing of interest was not contested at theconsent election conference.'These findings and conclusions are based, in part, upon the credibilityresolutions to which the Respondent has excepted alleging that the TrialExaminer was biased and prejudiced After a careful review of the record,we conclude that the Trial Examiner's credibility findings (apart from ourtreatmentof theDeJesus testimony in paragraph5 of thisDecision, whichis not relevant to the Respondent's bias and prejudice allegation) are notcontrary to the clear preponderance of all relevant evidence.Accordingly,we find no basis for disturbing those findings,and reject the charge of biasand prejudice on the part of the Trial ExaminerStandard Diy WallProducts,Inc., 91 N LRB 544, enfd. 188 F.2d 362 (C A 3).We do, however, specifically disavow comments in the Trial Examiner'sDecision tending to reflect on the "calibre"or "nature"of the employees,nor would we characterize any employee as "boondoggling," on thisrecord.4Unless otherwise noted, all dates are in 1966'The General Counsel points out that there are two June 10 datestamps, one in black and one in blue, which creates a suspicion that thestamping was done on two different occasions170 NLRB No. 68 NOVELTY PRODUCTS CO.Rubin testified that he does not know who stampedthe telegram or remember who handed it to him onJune 10.He further testified that he does not knowany "S.Mandell,Jr.," which is the signature of theperson who signed for the telegram.On the other hand,Johnson,theWestern Unionmessenger boy who delivered the telegram,testifiedthathe has delivered many telegrams to theRespondent,that he is well acquainted with theResponde`nt's location(he was able to describe indetail the entrance to Respondent's plant),and thatsomeone signed for the telegram when he deliveredit.In addition,the telegram number matched thenumber on the Western Union trip ticket,by whichWestern Union accounts for the delivery of a tele-gram and the approximatetime of delivery. Ac-cording to the General Counsel's Exhibits(officialtrip records supplied by Western Union), the tele-gram was delivered between 11:47 a.m. and 12:23p.m. on June 9; Western Union records also revealthat Johnson could not have delivered the telegramon June 10.The Trial Examiner also concluded that the mes-senger's testimony was further beclouded by histestimony about an attempt to deliver the telegramearlier on June'9 at a time when Respondent's plantwas undoubtedly open and in operation.This, asthe General Counsel contends,would seem to be anincorrect conclusion based on incorrectfacts. Therecord reveals that it was not messenger Johnsonwho attempted the first delivery of the telegram onJune 9 and that he was unaware that a priordelivery had been attempted.'Itwas a WesternUnion clerk who informed the General Counsel, byletter,that an earlierdelivery hadbeen unsuccess-fully attempted by another messenger,about anhour earlier,while Johnson was on anotherdelivery;this is supported by Western Union's triprecords.In addition, messenger Johnson testifiedthat when he delivered the telegram he rang thebell and waited so long for someone to answer hisring that he started to write"closed"on his routesheet and was prepared to leave without deliveringthe telegram when someone finally appeared andaccepted the telegram.Thus,it is possible that theprior attempt to deliver the telegram was unsuc-cessfulbecause the earlier messenger was notprepared to wait as long.In our opinion,the overwhelming weight of theevidence clearly'establishes that the telegram wasdelivered on June 9.The Respondent though inpossession of the telegram,failed to produce any'Based on his Attachment IV the Trial Examiner concluded that fromMarch to September, except on May I I and 13, "Respondent had bal-ances of tape far in excess of 100,000 pieces " We note that on this467evidence to show who accepted the telegram orhow Rubin eventually obtained it. Rubin's state=ment that he did not know or employ anyonenamed Mandell is not, in our opinion, sufficient toovercome the testimony of the Western Union mes-senger or the records maintained by Western Unionin the 'normal course of its business. We, therefore,conclude that the Respondent received the Union'stelegram demanding recognition on June 9, prior tothe layoffs.(2) The Trial Examiner found, and we agree,that the night shift laid off on Thursday, June 9,and those day shift employees laid off on June 9and 10, were laid off in violation of Section 8(a)(1)and (3) of the Act, rather than for lack of materialto continue its manufacture of cartridge bandoliersfor soldiers. The Respondent excepts, contendingthat the sole reason for the layoffs was that it haddepleted its supply of the tape used for the shouldersling on the bandoliers, and as a result there was nowork for the laid off employees. The Respondentfurthercontends that only by comparing tapereceived from its suppliers to bandoliers manufac-tured can the amount of tape available at the timeof these layoffs be ascertained, and that the TrialExaminer's attempt at such an analysis, as set forthin his Attachment II, is in error. We note that theTrial Examiner, in that attachment, started off withan inventory of 212,100 completed bandoliers andproceeded to treat these as requiring furthermaterial out of the tape inventory so that the netresult of his computation was to reflect substantialminus quantities of tape every week from April 23to September 22. The Respondent also contends-thatAttachment IV, which the Trial Examinerprepared after concluding that no "sensible result"was possible utilizing,the method employed in hisAttachment II, is erroneous because it attempts tocorrelate tape received from Respondent's sup-plierswith shipments of completed bandoliers,which casts no light on the main issue, i.e., whetherbandolier tape was available for production at thetime of the layoff.6To demonstrate that there was no tape availableon June 8 the Respondent added to the inventoryof tape on hand on December 31, 1965, the totalamount of tape received between January ,1 andJune 3, then computed the number of bandoliertapes this supply would afford (1-1/9 yards of tapeare required to manufacture one bandolier),, andthen deducted from this total the number of ban-,doliers manufactured between January I and Juneattachment the Trial Examiner struck his balances as of each shipmentof completed bandoliers to the Government, rather than on a daily basis 468DECISIONSOF NATIONALLABOR RELATIONS BOARD7.The Respondent thus arrived, at a result of zerotapes available on June 8-. This approach, however,fails to reflect the true picture concerning the dailysituationas to tape available for production. Withthis in, mind, we. have analyzed (see Appendix tothisDecision) the Respondent's production andreceiving records, and the shipping schedules ofsuppliers,to determine the number of bandoliertapes available for production on a day-to-day basisduring April, May, and the first half of June.7The Rubins testified, and the production recordsconfirm, that 100,000 cut tapes provide 3, or at themost 4, days of work for the sewing mechine opera-torswho complete the bandoliers by sewing the,tapes to them. Our analysisrevealsthat,,as early asApril 27, the daily balance of available tapes, fellbelow 100,000 and exceeded that number on only2 days beforethe "mass" layoff in question. Onthose 2 days (May 16, and 18) the balance wasslightlyover 100,000. The balance fell below50,000 tapes on 14 days during the period. On May26, for.instance, the situationwas similarto that onJune 8, in that bandoliers were produced in excessof available tape, apparently by utilizing tapesreceived the same day; however, as a result of thelow balance on May 26 no employees were laid off.Thus, according to our analysis, the Respondentoperated during part of April and all of May withnever more than 3 or 4 days' supply of bandoliertapes available, and frequently less, that it did sowithout laying off any employees, and that in fact,as its ownrecords reveal, it hired at least 19 newemployees, on various dates between May 1 andJune 8.8 During this period Respondent was inr In order that our analysis be made in the light most favorable to theRespondent,we have used the date on which it received the tape ratherthan the date upon which the supplier shipped the tape(with one exceptionconcerning 31,250 yards claimed to have been received on June 3 althoughactually shipped by the supplier on June 6, see end of attached Appendix,where column(1) shows computation based on June 8 receipt, and column(3) is based on June 3 receipt).Except for the June 6 shipment the date ofreceipt set forth by the Respondent was, ordinarily,the day followmg.ship-ment unless a weekend intervened.We also accept the Respondent's claimthat tape was cut into bandolier tapes and was ready to use to manufacturebandoliers on the day it was received or the following day." In an effort -to establish that layoffs were contemplated before theUnion's organizational campaign,the Respondent produced a list of em-ployees it purportedly decided to lay off in the event of a "slowdown."Isaac Rubin and, forelady Keshian testified that the list was prepared byKeshian on May 21. Keshian further testified that she did not add anynames to the list after May 21, and that to her knowledge no new em-ployees were hired after May 21, the day the list was compiled.Yet, theRespondent's payroll records reveal that three of the employees whose,names were purportedly put on the layoff list on May 21 had notas of thatdate been hired by the Respondent No explanation for this serious descre-pancy was provided by the Respondent9In this connection we note that Alliance, one of the suppliers,had in-formed the Respondent that shipments would be accelerated,beginningJune 6, to 60,000 yards per week, and for the ensuing 3 weeks, it actuallyshipped approximately 250,000 yards instead of the promised 180,000yards. In fact,both of the Respondent's tape suppliers shipped to it,in Juneand July, more tape than had originally been promised.frequent communication with, its tape- suppliers todetermine when tape would be shipped and when itcould be expected to arrive, 1 On Wednesday, June8, it actually - received 85,120 yards of,tape. Thiswas enough to finish the week and on this very daytheRespondent attempted to get, employeeJimenez, who had quit the day before, to return towork, ostensibly because it was expecting moretape;on Friday, June 10, 81,420- yards were,shipped by, the suppliers, which could normally beexpected to arrive by Monday, the 13th., Thus, weconclude that Respondent's situation - with respectto the availability of tape for continued productionwas no different on June 8 and 9 than- it had beenfor the previous month and a half,- during whichperiod it found no occasion to lay off employeesand in fact had hired at least 19 new employees-except for the additional factor of a union organiz-ing campaign, recently initiated, of which -Respon-dent was aware, and which it immediately at-tempted to discourage by threats and interroga-tions, and the discharge of the employee, who hadcalled in the Union. 10 Based on our analysis of therecord, we agree with the Trial Examiner that-theselayoffs were part of a pattern to discourage unionactivity, coming at a time when employees werebeing told that in the event of unionization the fac-torywould be closed, or the night, shift, discon-tinued, or that rehiring in the -event of layoff wouldhinge upon nonmembership in the Union.-(3) The Trial Examiner found that the complaintto the extent it was amended to include RosaLozano as an employee discriminatorily dischargedwith the rest of the night shift should be dismissed.1"Respondent,in attempting to show no tape available on June 8, pur-ported to have received 31,250 yards (equivalent to 28,125 cut tapes) onJune 3 This would result in only 603 tapes available for production on themorning of June 8, although more than 83,000 tapes were received duringthat day However,this quantity (31,250 yards)was not shipped by thesupplier until June 6, so that accepting the supplier's shipping date, whichthe Respondent did not actually dispute, the Respondent's tape supply wasreduced to its lowest level, not'on June 8, but on June 6 when it wasminus3,825tapes Nevertheless,the next day,June 7,with no additional tapesreceived that day, production of bandoliers was 23,697. The fact that itwould have been impossible to manufacture this number of bandoliers onJune 7 without tape, and the fact, that the claimed production fox-June 6required 3,825 more tapes than were available,lends support to the TrialExaminer's ultimate conclusion that the Respondent never depleted itstape supply,or "even came near to running out of tape for the completionof bandoliers "We note that the Trial Examiner,at paragraph 5 of his Attachement I,suggests that the Respondent's production records reflect a combination of"completely finished bandoliers and bandoliers completed only to the firststage of fabrication,i.e , the stage prior to the cutting apart of the bodiesand the sewing-on of the tape"His Decision,itself includes a finding thattheremust have been two kinds of production-to which finding theRespondent did not except-and from this he concluded that"any attemptto correlate production with receipt of tape is futile"With the latter con-clusion we do not agree.Our correlation assigns one tape to each produc-tion unit.If these,production units actually included first stage bandoliersas well as completed bandoliers,then obviously the Respondent had evenmore tape available for production than our Appendix indicates NOVELTY PRODUCTS CO.The General Counsel excepts, contending that thisfinding is contrary to the weight of the evidence.Stated briefly, Lozano testified that she was em-ployed as a floorgirl on the night shift until May 19;on that date she was granted permission to go onleaveof absence by Isaac Rubin due to thehospitalization of her child; her child was releasedfrom the hospital on June 9; she reported to workat 4:30 p.m. the same day and was told by MarionKane, Rubin's partner, simply that there was nowork; she has not been recalled by the Respondent.This evidence was not contradicted by either IsaacRubin, who testified only that he didn't remembertalking to her, or by 1Forelady Keshian, whotestified only that Lozano was absent because of ill-ness.Marion Kane did not testify.The Trial Examiner noted that it was impossibleto determine from the evidence whether there wasno work for Lozano because the night shift wascompletely staffed or the Respondent just didn'twant her, or there was work but Respondentpreferred someone else.However, it was theRespondent's responsibility and not the GeneralCounsel's to explain why there was no work forLozano who had been on an excused leave ofabsence. The General Counsel establisheda primafaciecase which the Respondent did not rebut. Wetherefore find that Lozano was in effect laid off onJune 9 along with the other discriminatorily laid offnight shift employees, and is entitled to backpayand reinstatement rights.(4) The Trial Examiner found that employeesHarper and Tucker voluntarily quit and that thecomplaint should be dismissed as to them. TheGeneral 'Counsel excepts, contending that heestablished'aprima faciecase with_ regard to Harperand Tuclier,,and that Isaac Rubin's testimony whichthe Trial Examiner credited in this instance is con-tradicted by the documentary evidence. Despite thefact that Harper and Tucker were not called as wit-nesses,' we find merit in the General Counsel's ex-ception. However, we do not find it necessary, asrequested by the General Counsel, to discreditIsaac Rubin's testimony in its entirety. Suffice it tosay that Rubin.'s testimony with respect to Tuckerand Harper,was hardly positive or specific. Thus, asto Tucker, Rubin testified, "She just left. If I re-member correctly, I think she just left on her ownaccord." Referring to Harper he testified, "She justsaid she could not come to work.""The documentary evidence introduced at thehearing supports the conclusion that Harper and" That Rubin should choose to treat these employees as voluntary quitsseems inconsistent with the Respondent's primary position that its workforce was not dependable,that absences without notice were common-469Tucker should be treated as laid-off employees.Tucker is designated as laid off on June 9 in fourdocuments received into evidence; all of thesedocuments or exhibits were prepared under theRespondent's auspices and none was refuted by theRespondent.Three of these exhibits were in-troduced by the Respondent. One of these docu-ments was a list of laid off employees prepared byRespondent for the General Counsel during hisprecomplaint investigation; the Respondent did notobject to the introduction of this document intoevidence. These exhibits also reveal that Tuckerwas recalled to work with the other laid off em-ployees. Harper was also included in the list of laid-off employees prepared by Respondent for. theGeneral Counsel at the time of his precomplaint in-vestigation. Two names were stricken from this listby Respondent but neither Harper's nor Tucker'sname was stricken.We conclude that Rubin's less than , positivetestimony does not overcome the documentaryevidence with respect to Tucker and Harper, andfind that both were discriminatorily laid off on June9 and are entitled to full backpay and reinstatementrights.(5) The Trial Examiner found 8(a)(3) dis-crimination as to employee DeJesus but grantedonly a partial remedy and the General Counsel ex-cepts. DeJesus was responsible for the commence-ment of the union organizing campaign on June 6,distributed and solicited cards during the next 2days at the entrance to the building where theRespondent was located, apparently the only per-son so engaged, and was abruptly discharged onJune 9 upon his arrival for work and told, as theTrial Examiner found, only that there was a lack ofwork "now." However, the Trial Excminer alsospecifically found that DeJesus lied about detailsconcerning his early contacts with the Union. TheTrial Examiner based his conclusion on the lengthof time (10 minutes) it took DeJesus at,the hearingto locate the Union in the "Yellow Pages" and thefact that the name of the Union selected byDeJesus in the "Yellow Pages" was not the sameUnion involved in this proceeding. Additionally, theTrial Examiner found that it was no mere errorwhen DeJesus testified that he did not go to workon Monday, June 6, but instead went to the Union'ssecretary-treasurer about 9 a.m., since it was"shown conclusively" that he worked at the factoryallmorningon that day. The Trial Examiner con-cluded that DeJesus "wantonly and deliberatelyplace, and that it continually allowed offending employees to return towork 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified falsely" at the hearing, and that anyonewho gives false testimony at a Board hearing shouldnot be the recipient of affirmative benefits from theBoard, even though he was guilty of no misconductin connection with his work.12 The Trial Examiner,therefore, recommended that Respondent not berequired to reinstate DeJesus and that DeJesusreceive backpay only for the period between hisdischarge and the date he gave false testimony.The General Counsel excepts, contending that itismuch more plausible that DeJesus made an errorrather than lied, but that even assuming DeJesuslied,he should not be deprived of his remedialrights since whatever false testimony is attributed toDeJesus is in no way related to the principal issuesin this proceeding.13We think that the GeneralCounsel's exception has merit.We agree with the General Counsel that con-sidering the circumstances under which DeJesus, anunskilled laborer with limited education, was com-pelled on the witness stand, under the eyes of thoseparticipating in the hearing, to demonstrate how hefirst located the Union, it is not surprising that hetook longer than would normally be expected orthat he selected a union with a name similar to theone involved in the proceeding. Moreover, as theGeneral Counsel points out, DeJesus had nothingwhatsoever to gain from such a lie, inasmuch as themechanics of how he located the Union were not amaterial factor in this case. It is, in our opinion,much more plausible to believe that under the cir-cumstances DeJesus was distraught and confusedby the similarityin union listings inthe phone book.The Trial Examiner also deemed it significantthat DeJesus testified that he did not work at all onJune 6, but contacted the Union at 9 a.m. on thatmorning, when, in fact, the evidence revealed thatDeJesus worked all morning on June 6. DeJesus'timecard indicates that he clocked out at noon onJune 6. Union Secretary-Treasurer George Gold-man, testified substantially in accordance withDeJesus' testimony, except that he placed the timeof DeJesus' initial meeting with him as occurring inthe afternoon of June 6, instead of the morning.Thus, the only discrepancy in DeJesus' testimony isas to the time he first met with Goldman; thatDeJesus actually visited Goldman's office on June6, is not in dispute. Whether DeJesus met Goldmanin the morning or afternoon of June 6, is certainlynot a crucial issue in this case. The discrepancy inhis testimony as compared with his timecard and12We Interpret the Trial Examiner's statement concerning not beingfavorably impressed with DeJesus' manner on the stand as applying only tohis testimony concerning DeJesus'original contacts with the union, as heobviously credited much of his testimony11Additionally the General Counsel contends that it is inconceivable thatthe Trial Examiner found DeJesus a wanton and deliberate liar on the basisGoldman's testimony does not in our opinion pro-vide a reasonable basis for characterizing the wit-ness a liar, or penalizing him for false testimony.14Nor, as the Trial Examiner concluded, is thequestionofDeJesus'reinstatementpossiblyacademic, since there is no basis in the record tosupport theTrialExaminer's statement thatDeJesus was working at the time of the hearing. Infact, the evidence establishes that DeJesus was notemployed at the time of the hearing. Nor do wefind any support for the Trial Examiner's statementthat the reinstatement of DeJesus would result inseriousmaladjustments to the Respondent's workforce and its relations with its employees.Accordingly, in all the circumstances of this case,we find that the policies of the Act will best be ef-fectuated by ordering DeJesus' reinstatement withbackpay.AMENDED CONCLUSIONS OF LAWParagraphs 6 and 7 of the Trial Examiner's Con-clusions of Law are hereby deleted and paragraph 4isamended to include Rosa Lozano, Rosa Ham-monds Harper, and Carolyn Tucker as employeeslaid off in violation of Section 8(a)(1) and (3) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner,as modifiedbelow, and hereby orders that the Respondent,IsaacRubin and Marion Kane, d/b/a NoveltyProducts Co., New York, New York, their agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Delete subparagraph (c) of paragraph 2 of theaffirmativeactionprovisionsof the Trial Ex-aminer's Recommended Order, and reletter sub-paragraphs 2(d), 2(e), 2(f), and 2(g) as subpara-graphs 2(c), 2(d), 2(e), and 2(f), respectively.2.Amend subparagraph 2(b) by adding thenames of the following employees:Jose DeJesus,RosaLozano,RosaHammonds Harper, andCarolyn Tucker.3.Delete the eighth indented paragraph of theAppendix attached to the Trial Examiner's Deci-sion, and amend the seventh indented paragraph ofIftestimonyconcerning how he first contacted the Union and yet failed tomake such findings concerning the Rubins'testimony despite the inaccu-rate records prepared by them,and the evasions,inconsistencies,and con-tradictionswithwhich their testimonyisreplete14 SeeFotochrome, Inc,146 NLRB 1010, fn l NOVELTY PRODUCTS CO.471the Appendix by adding the following employees'Examiner'sRecommended Order the phrase "ex-names:Jose DeJesus,Rosa Lozano,,Rosa Ham-cept Jose DeJesus,".monds Harper,and CarolynTucker.5.Strike the last paragraph of the Trial Ex-4.Strike from subparagraph 2(a) of the Trialaminer's Recommended Order in its entirety.APPENDIXCOMPARISON OF TAPES RECEIVED AND BANDOLIERS PRODUCED*1BALANCE OF AVAIL-ABLE BANDOLIER TAPES2YARDS RECD.BYRESP.(DATESUPPLIER INDI-3BANDOLIERWEEKPRODUCTIONENDINGPER WEEK-CATES TAPE SHIPPED6)(WEEKLY UNTIL 37127612/31/65 CutInventory45,82396,0751/8UncutInvent.1,162, 856123,3001/15Recd. Jan.232,875258,710 E112,5251/22Recd. 2/1101.250112,500 E114,9501/29TOTAL 3/121,542,804111,675_2/5Prod. to 3/121—143.935106,7252/12398,96-9109,2352/19106,2752/26140,5503/5112.6253/121,143,935KEY:Bal -- Indicates number of available bandolier tapes afteradding tapes(if any)received thatdayfrom tapesupplier and deducting number of bandoliers manufactured.Prod--Indicates number of bandoliers manufactured each dayaccording to Respondent's production records.Recd -- Indicates number of bandolier tapes received fromAll dates are 1966 unless' otherwise-noted.suppliers.The yards of tape received from the suppliers,as shown in column 2, have been converted from yardage tobandolier tapes in column 1 (1 1/9 yards of tape arerequired to make the shoulder--strap for one bandolier).The recd. date in column 1 indicates the date on whichthe^Restipondent actually received the tape from the'suppliers. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDDAILY BALANCE AVAILABLEYARDSOF TAPE RECD.**BANDOLIER TAPES(DATES TAPE SUPPLIERSINDICATE TAPE SHIPPED)Bal3/12398,869Prod3/14-25,650-Bal3/14373,219Prod 3/15-27.000Bal3/15346,219Prod 3/16-24.900Bal3/16321,319Recd 3 1770,87-578,750 (E 3/16)Prod 3/17=25,200Bal3/17366,994Prod3/18-24,900Bal3/18342,094Prod 3/19 (Sat)- 3,975Bat3/19338,119Prod 3/21-22.200Bal3/21315,919Prod3/22-27.086Bal3/22288,883Prod 3/23-25.800Bal3/23263,033Recd3/2423,67526,250 (E 3/24)Prod3/24-25,200Bat3/24261,458Recd 3/2543,87548,750 (E 3/24)Prod 3/25-28,500Bal3/25216,833Prod 3/26 (Sat)- 8,900Bal3/26267,933Prod 3/28-27,880Bal3/28240,053Prod 3/29-28L663Bal3/29211,390Prod 3/30-31,587Bal3/30179,803Recd 3/3157,37563,750 (E 3/29)Prod-3/31-29,650Bal3/31207,528**Column 2 indicates the yards of tape shipped by the tape suppliersto Respondent, the particular;-—supplier,,involved-(Alliance Webbingand Elizabeth-Webbing 'Mill;s'_Co, are designated,-`as A and E,respectively) and the dates upon which the supplier shipped thetape. NOVELTY PRODUCTS CO.Bal(carriedover 3/31Recd 4/1Prod 4/1Bal4/1207,52843,875-31,300220,1038,750 (E 4/1)Prod 4/2 (Sat) - 9 975Bal4/2210,128Prod 4/4-28.300Bal4/4181,828Recd 4/5225,450(200,100 (A 4/1)Prod 4/5-102900(50,400 (E 4/4)Bal4/5396,378Prod 4/6-28 5Bal4/6369,553Prod4/7-25925Bal4/7343,628Prod 4/8-10.675Bal4/8332,953Prod 4/11-2Q.975Bal4/11305,978Prod 4/12-33.325Bal4/12272,653Prod 4/13-29.275Bal4/13243,378Recd 4/1440,50045,000(E 4/13)Prod 4/14-34,025Bal4/14249,853Prod 4/15-32,400Bal4/15217,453Prod 4/16 (Sat)- 1,,700Bal4/16215,/53Recd 4/1830,37533,750 (E 4/14)Prod 4/18-29.900Bal4/18216,228Prod 4/19-227,850Bal4/19188,378Prod 4/20-32.750Bal4/20155,628Prod 4/21-30.450Bal4/21125,178Recd 4/2258,320(14,400(E 4/20)Prod 4/22-30,500(50,400(E 4/21)Bal4/22152,998Recd 4/2538,88043,200(E 4/22)Prod 4/25-34.640Bal4/25157-,2T8Prod 4/26X3.204Bal4/26123, 034Prod 4/27-35,665Bal4/2787,369Recd 4/2812,96014,400 (E 4/27)Prod 4/2832Bal4/2873,697473 V61 `96£Z/Sleg(OZ/Sa)OOO'ZLV is008`+79£Z/S Pold(61/S V)08£ `£1Z*70 `Z T£Z/S Paoli991,8VIZ/Sleg0966c(yes) IZ/S pold911"icOZ/5legL£ -£5£6 L8OZ/S pold61/SlegVivoc-696`LIT61/5 POZd8i/SlegW IS3)00*! `OSS6i-69091781/S pold(91/5 d)00811£OZ9`8Z8i/S Paoli4782 `SLLI/STog5; 6Z6-LI/S POZd6LS `+70191/5leg£ 8 -91/5 poid(E T/5 3) 008`tp9OZ£`8591/5 PaoliZ£i`17L£T/Sleg108 "OE--£I/S P°Zd(TI/9 d)009'ZZ05Z`OZZi/S P3a2i£89`68Zi/Sleg0ZT/S POZd(01/5 3)005`LS0+78`15ZT/S Paoli£TO`Z9TT/9leg000000-IT/5 P°Zd(6/5 d) 000'81OOZ`91II/S Poicis 5V01/5leg05C61-01/S Poad£91`596/9leg(9/S3)009'IZ5;Z6'El-^96/S POZdPaoli(S/S 3) 0017171^65g096 Z T9/5leg9/S Poa2i000000-9/S Poad889,9'7S/Sleg000000-S/S POZd889,9'7+7/5;leg6C5 c-*7/5 POZdLZZ'08£/Sleg(Z/S 3) OOzIE'7LO08SE£/S pold£PaoliZ `Z/STugW=-65+7`78Z/S pold6Z/tleg865 `-6Z/h7 POZd(8Z/7 3)0017`0909£`576Z/7 P093L69`£L8Z/*7 ZanOpaTZZeo)TugU IVO I SMOI.LV'1 12IO8V"I 'WNOI1.VNI IO SNOISID30PLb NOVELTY PRODUCTS CO.475Bal(carriedover5/2396,194Prod 5/243.265Bal5/2462,929Prod 5/25-35-295Bat5/2527,634Recd5/2640,28444,760 (A 5/24)32,400000(E 5/25)36Prod5/26-33.921,Bal5/2666,397Prod5/27_-U.830Bal5/2733,567Prod5/28 (Sat)- 9300Bal5/2824,267Prod 5/30 (Hot)- 1 500Bal5/3022Recd5/3138,88043,200 (E 5/27)Prod5/31-18.4/0Bal5/3143,177Recd-6/125,920280800 (E 5/31)Prod 6/1- 8,425Bal6/140,672Recd 6/257,42963,810 (A 6/1)Prod6/2-30,425 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDBal6/267,676Bal6/2 ***67,676Prod6/3-29,790Recd6/328,125Bal6/337,886Prod6/3-29,790Prod6/4-19,585Bal6/366,011Bal6/418,301Prod6/4-19,585Prod6/6-22,126Bal6/446,426Bal6/6- 3,825Prod6/6-22.126Prod6/7-23,697--Bal6/624,300Bal6/7-27,522Prod6/7-23.697Recd6/828,12531,250 (E 6/6)Bal6/760332,40036,000 (E 6/7)Recd6/832,40040987845,420 (A 6/7)40,878Prod6/8- 9.530Prod6/89,530Bal6/864,351Bal6/864,351Prod6/9-32.565Prod6/9-32.565Bal6/931,786Bal6/931,786Prod6/10_25375Prod6/10-25,375Bal6/106,411Bal6/106,411Recd6/1336,27040,300 (E 6/10)Recd6/1336,270Prod6/13- 7.950Prod6/13- 7.950Bal6/1334,731Bal6/1334,731Recd6/1440,33844,820 (A 6/10)Recd6/1440,338Prod6/14-23.475Prod6/14-23,475Bal6/1451,594Bal6/1451,594***In column 1 we have accepted the date uponwhichthe supplier(Elizabeth) indicates it shipped the 31,250 yards, June 6, andhave added 2 days for delivery to Respondent.(See fn. 10.)Column 3 shows the daily balances if we utilize the date theRespondentpurportedly received the 31,250 yards (6/3/66). NOVELTY PRODUCTS CO.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN TOCKER, Trial Examiner: This proceed-ing,with all parties represented, came on to beheard at a bearing in New York City commencingNovember 7, 1966, and concluding November 15.The complaint was served August 9, 1966, and theRespondent answered October 26. Violations ofSections, 8(a)(1) and (3) and 2(6) and (7) of theLaborManagement RelationsAct,1947,asamended, are charged. Posthearing briefs havebeen submitted on behalf of the General Counseland on behalf of the Respondent. An order correct-ing errors in the transcript was issued April 4, 1967.1.THE PLEADINGSIn the complaint it was alleged that Isaac RubinandMarion Kane, d/b/a Novelty Products Co.(hereafter the Respondent), are copartners en-gaged in business at 132-140 West 125th Street inNew York City, where they manufacture or workon, sell, and distribute various cloth items which, atthe hearing,, were identified as consisting entirely ofequipment used by the military. Electrical ,Produc-tion & Novelty Workers- Union, Local 118, Interna-tional Union of Dolls, Toys, Playthings, Novelties &Allied Products of the,United States and Canada,AFL-CIO (hereafter the Union), in the first weekof June 1,966 commenced a campaign to organizeRespondent's production and maintenance em-ployees. (At the hearing it developed that one JoseDeJesus, one of - Respondent's -employees; wasresponsible for initiating the campaign.) It was al-leged -also that another employee, Charles Garcia,was an agent and supervisor for the Respondentwithin the meaning of the Act.-The alleged 8(a)(1) violations included inter-rogations, warnings against joining or assisting theUnion, threats of reprisal,, and surveillance of em-ployees' union activities. The alleged 8(a)(3) viola-tions were wrongful discharge of DeJesus, wrongfuldischarge of 14 employees on the day, shift, andwrongful discharge of an entire night, shift consist-ing, of 29 employees. -It was alleged that thesedischarges were for the purpose of discouragingmembership in the Union. (Conjunctively with, theuse of the word "discharged" the complaint usedthe words "permanently laid off" 'but, except forDeJesus, any distinction between the words is of nomaterial significance in this proceeding. Also, dur-ing the hearing the complaint was amended to in-clude one additional employee, Rosa Lozano, asamong those of the night shift.) These dismissalsare alleged also as independent violations of Sec-tion 8(a)(1) of the Act.In its answer Respondent denied knowledge orinformation sufficient,to form a belief as to' theUnion's qualification as a labor organization but477thiswas withdrawn at the hearing: It denied alsothat Garcia was an agent or supervisor within themeaning of the Act; that it had engaged -in the in-terrogations, warnings, threats, and surveillance al-leged; that any employee had been laid off ordischarged because of his or her union activitiesand to discourage membership in -the Union; that ithad failed and refused to reinstate or offer rein-statement to the employees other than DeJesus;and that the actions it allegedly took against thoseemployees were because they had joined the Unionor because it sought to discourage membership inthe Union. All conclusory allegations as to viola-tions likewise were denied.The answer contained, in addition, three affirma-tivedefenses-the first, that certain of the em-ployees named in the complaint as having beendischarged unlawfully voluntarily quit their employ-ment on or before June 9, 1966, and the second,that the remainder had been "laid off for lack ofmaterials and were not laid off or discharged for ac-tivities on behalf of any union." The third defense,addressed to certain conduct of the Union, waswithdrawn shortly after the hearing was opened.In the resolution of 'all issues- with respect towhich 'credibility or oral testimony became a factorIhave weighed. all the probabilities, considered thedemeanor and conduct of the witnesses, their can-dor or lack of it, their objectivity, bias or prejudice,theirunderstanding of the matters concerningwhich they testified, whether their testimony hasbeen contradictedorsufficientlyimpeached,whether parts of testimony should be acceptedwhen other parts are rejected, consistency, plausi-bility and probability, and the effect which leadingquestions might have had on the answers elicitedthereby.Frequently during the hearing and in concludingremarks near its close, Respondent's attorney com-plained bitterly of the manner in which the casehad been tried. Respondent had good cause formaking these complaints and it' is unfortunate thatthe transcribed record inadequately demonstratesthat this in fact was so. However disturbing themethod of presentation might have been, this can-not be a factor or basis upon which theissues aredecided.II.THE ISSUESIn substance, the issues are:1.Was Garcia a supervisor or agent within' themeaning of the Act?2.Did the Respondent engage in the interroga-tions, threats, and surveillance alleged in the com-plaint and thereby violate Section 8(a)(1) of theAct?3.Was DeJesus discharged because of his unionactivitiesand to discourage membership in theUnion? 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Should an employee, Ana Amelia Asch, beconsidered separately from the other day-shift em-ployees. laid off or discharged and, if so, was shedischarged 'because of union activities and/or todiscourage membership in the Union?5.Should Rosa Lozano, who had been unem-ployed because of her daughter's illness for sometime before the mass layoff or discharge of thenight shift be treated separately from the other em-ployees in the nightshift and, if so,should the sameremedial action (if any be directed) be directed inher behalf?'6.Were all the layoffs and/or discharges theconsequence of Respondent's "Jack of materials"(specifically certain tape which was necessary forcompleting the manufacture of bandoliers, itemsmanufactured for the military)?7.Did certain-employees quit voluntarily?,8.Additionally, and not alleged either in theanswer or in Respondent's attorney's opening state-ment,were those layoffs and discharges economi-cally necessary or proper by reason of a reductionof available work due to technological improve-ments introduced in Respondent's factory prior tothe layoffs? [These technological improvements in-volved (a) the development of a machine ormachines which could make simultaneously - fivestitchings for the construction of- pockets in thebandoliers instead of the, conventiona-l one or twoneedle sewing machine; and (b) a machine or ma-chines which could cut in one stroke, quite accu-rately,connecting stitches between bodies ofbandoliers previously fabricated as opposed toindividual scissor and hand cutting of each of sevenconnecting stitches.]III.FINDINGS OF FACTA. TheBusinessof the Employer and JurisdictionIsaacRubin and- Marion. Kane are copartnersdoing business under the firm, name and style ofNovelty Products Co, the Respondent.At all times material herein, Respondent hasmaintained an office, plant, and place of business at132-140 West 125th Street, in the city and State ofNew York, where it is, and has been at all timesmaterial herein, engaged in the manufacture, work-ing on,sale, and distribution of cloth and militaryequipment items.The principal article of produc-tion was a cartridge bandolier containing pocketsand equipped with a tape sling to behungover asoldier's shoulders.We are concerned primarilywith this bandolier. Attachment -'V [unpublished]shows the two most important stages of its produc-tion.During the year 1965, which period is represen-tative of its annual operations generally, Respon-dent, in the course and conduct of its''-businessoperations, manufactured or worked on, sold, anddistributed at its plant, products valued in excess of$50,000, of which products valued in excess of$50,000 were shipped from its plant in interstatecommerce directly to States of the United Statesother than New York State.Respondent is and has been at all times materialherein an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of theAct. -Electrical Production & Novelty Workers Union,Local 118,InternationalUnion of Dolls, Toys,Playthings,Novelties& Allied Products of theUnited States and Canada, AFL-CIO, is, and hasbeen at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.The National Labor Relations Board has jurisdic-tion of this proceeding and of the-Respondent.B.The Unfair Labor Practices1.The status-of Charles GarciaRespondent'scontention is that Charles Garciawas merely a mechanic engaged in the' repair andperfection of machines,assisted in the manufactureof machines according to inventions or -ideas re-lated to him=and -was valuable'as an interpreter forcommunication-with Spanish-speaking employeesunable to-talk or understand the English language.While Garcia actually,and primarily engaged' inand was valuable for these purposes,' I have con-cluded thatRespondent so used him in the runningof its business as to justify his being regarded as_asupervisor or agent within the meaning of the Act.Even if that actually -was not the' intention, theutilization- of Garcia's talents was of such a natureas to lead the employees, justifiably in my opinion,to regard him as Respondent'ssupervisor andagent.Ihave considered very carefully the effect-ofsuch a conclusion particularly because it could beregarded as making most hazardous the utilizationby an employer of an interpreter for communica-tionwith his employees. Because an -employershould not suffer an adverse consequence merelybecause of such-utilization,I have approached-theresolution-of,the issue with great care and alsoWitha sympathetic understanding of -the problemsof employers-who are forced to utilize non-English-speaking personnel.-Respondent's task to litigate this issue was com-plicated ' by Garcia'sdisappearance and `unavaila-bility to give testimony'at the hearing. -As is notunusual,the failure to produce and utilize him as a-witness is cited as a factor to be weighed againstRespondent.It is,'however, not at all'a factor in thiscase.Garcia does seem- to have disappeared 'ac-cording'to remarks volunteered by the GeneralCounsel who had sought to subpena him- TheRespondent does not seem to have had any- respon-sibilty for his disappearance and' there is no-sug-gestign that it was in a better position than theGeneral Counsel to produce him. NOVELTY PRODUCTS CO.479As will appear, below,I am creditingtestimony tothe effect that Garciamadea poll of the employeesto ascertain their union positionor membership.The fact thathe made thispoll has additional sig-nificance,in that, unless he engagedin that activityupon the instructionof the Respondent or forRespondent's -information, there wouldseem to beno rhymeor reasonfor hishaving done so.The firstwitness called wasRespondent IsaacRubin,who was examined as an adverse witness. Itsoon became apparentthat his testimony was eva-sive,thatadmissionsof factsdamaging to Respon-dent would have to bewrungout of him and thatserious questionsas to his credibilitywould arise.Resort had, to be taken to a prehearingdepositiongiven by him in the presenceof his attorney.-In that deposition he stated:At times, at night especially,if I am not in theplant,Garcia will oversee the plant ... theSpanish employeeshave been told to look upto him as a supervisor if minor problems arisein the plant.He does not hire,fire, recommendhireor fireor grant wage increases or super-vise when I am -in the plant which is most ofthe time.-At timesI need skilled personnel. Iask for recommendationsamong Charlie (twoforeladies)for intelligent,willingworkersamong the floor people and usually act on therecommendation.-I recall that Charlie recom-mended Cecil Stovall to be a semi-skilled oper-ator, and I accepted the recommendation....He was forced to agree also that he, had stated in anaffidavit, "The foreladiestake charge,of the shopbefore I arrive and Charlie{Garcia] takes charge intheir absence."He also agreed that Garcia cor-rected the work of employees,gave them instruc-tions as-towork to be done-on Saturdays before hisarrival,and that Garciahad a key tothe plant withauthorization to open the plant when it was closed.One employee,GeorginaColon,who was amongthe employeesdischarged,testified thatGarciahired her.WhileIsaacRubin denied,during testimonygiven in response to questions propounded by hisattorney,that Garcia had any of the authority orresponsibilitiesset forthin Section2(11) of the Actdefining the term"supervisor,"these denials werenot sufficient to overcome his pretrial testimonyrelatingGarcia'sactual activities.While Colon'stestimonythatshe had been hired by Garcia was at-tacked bytestimonygiven by FloorladyKeshianand Rubin,the actual circumstances were such thatColon reasonably could haveconcluded that it wasGarcia whowas hiringher or, if he actually was notthe one who'made the determination,at least hewas the onewho-playeda significant part in the hir-ing.-Section 2(13) of the Acteliminates common lawcriteria forthe determination of the principal andagent relationshipby providingthat neither actualauthorizationnor subsequentratification is to becontrolling.In decidingwhether an, employer ac-tually has made a particularperson a supervisor orhas constituted such person his agent;the mannerin which thatperson conducts himself inthe shopwith knowledge of the employer or with - the em-ployer's acquiescence is a primary consideration.Under all the factsand circumstanceshere, it is myconclusionthat Garcia should -be regarded as hav-ing been botha supervisor and agentwhose 'actswerebinding on the Respondent within the mean-ing of the Act. --2.TheinterrogationsRegardless of whatparticular day of the week theorganizational activities commenced it is beyondquestion that they did commence in the early partof the week commencing June 6,1966. Paul Colon,who no longer was employed by the Respondent' atthe time of the hearing testified that on Wednesday,June 8,and again the next day; Isaac Rubin askedhim if he knew anything about the union activitiesin the street,if he knew who was distributing- thecards and if he had signed one.Brenda Davis, whowas working for the Respondent at the time of thehearing, testified that Isaac Rubin had asked her onThursdaymorning (June 9)whether she hadreceived aunion card on the preceding day. Max-ine Hammett, who also was in Respondent's employat the time of the hearing,somewhat ambiguouslyas to time but sufficiently clarifi'`ed to place it beforethe layoff,testified that Isaac Rubin had said,"good" to her after she denied having signed aunion card following his inquiry.-Isaac Rubin testified that the first time he hadheard of a union was on the morning-ofWed-nesday,June 8, when Katherine Keshianamentionedit to, him. This testimony is sought to be supportedby Miss Keshian who testified that' she had had aconversation with him but she placed the date - asJune 9, when DeJesus was discharged,"or the dayafter,or two days after...."She said the"conversa-tion was one in -which'she reported that the girlsthought that DeJesus was-not working because hewas--passing out cards.Rubin, indicating astonish-ment,asked, "What cards?"'In the,lightof all the, other testimony in therecord,much of which I credit,about the organiz-ing activity,and my doubts 'about Isaac Rubin'scredibility,I ascribe no significance at all to the factthat Rubin'might have asked the question, "Whatcards?"There was testimony concerning Garcia's activi=ties in connection with an alleged poll conductedby him among the employees as to their unionmembership. The taking of a poll is a form of inter-rogation.Because he appeared'to be- making arecord of those persons who had signed unioncards,this conduct was- coercive.Respondent mustbe held responsible for this. interrogation. TheRubin interrogation also must be regarded as coer- 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDcive because it was not accompanied- with remarkssuggestive that there would' be no reprisals andbecause of the calibre of the employees to whom itwas addressed. --I therefore find that Respondent did in fact vio-late Section 8(a)(1) of the Act and did interferewith its employees in their exercise of the right tojoin or- assist a labor organization, rights protectedby Section 7 of the Act.3.Warnings and threatsThe warnings. and threats are 'established bysimilar employee testimony. Georgina Colon, whohad testified as to her hiring- by Garcia, testifiedalso that Garcia, to whom she had been sent, byRubin after she was laid off, had told her that thosepersons who had signed union cards would not becalled back to work ,when the matter with, theUnion would be settled," and that he suggested shelook for work_ata doll factory.Paul Colon, who had testified as to interrogation,testified also that Isaac Rubin, during the weekpreceding the layoff, had- told him that Respondentcould not afford a wage -increase and that if theUnion "got in, it wouldn't be advantageous for him,he would either have to shut down or layoff-or-shutdown the night shift." Colon, testified also thatRespondent sought A o enlist him in a campaignagainst the Union. (Respondent scoffs at Colon'stestimony pointing to the fact -that Colon not onlywas a very minor employee but also hired only 3weeks earlier. Such a person, it is argued, hardlywould be one sought out by Rubin as a confidantabout business -problems. I agree that a new em-ployee,,particularly a minor employee, is not thesort of person in which management ordinarilywould confide. This does not mean, however, that,during the course of a union's organizational cam-paign, management would not,seek to instill in suchan employee a fear that his job was imperiled, bythe advent, of a union and he very likely might bejust the sort of a, person who could be enlisted in 'acampaign against the Union. The -lure of reward isnot obscure.) I credit Colon's testimony as given.Maxine Hammett, in Respondent's employ at thetime of the hearing, had to be reminded ofsomething she had stated in a prehear'ing deposi-tion. She then testified (twice) that Isaac Rubin hadtold her that ifthe Union "comes in, he would haveto -close, he would have to lay off." Whether herlapse of memory was genuine or due to .herreluctance to testify because she was at the-time' inRespondent's employ does not appear to me tohave great significance. I accept her testimony astrue.Ana Amelia Asch, whose situation will bediscussed, at, greater length below and who obvi-ously stands to gain by a decision favorable to herin this case, testified that, at the time of the layoffduring a discussion after work when her employ-ment status had not been crystalized, she was toldby Isaac Rubin that 'he didn't want -her to get intotrouble and wanted to know everything -about -theUnion. Following her expression-of opinion that theUnion would win "because everybody- signed thecard," she said Rubin told her-that."[I]f the unionwin, I have to close the shop because F don't havemoney." She went home and later that evening Ru-bin's sister telephoned her requesting that she, callRubin the next day at 1-o'clock. She did this, andwas `told to come in^ at -5 -o'clock. She came ' in-andwas paid off with a remark by Rubin that ^ he wouldcall her: He did not-call her. '-_This witness was not cross-examined.- I regard, thefact that she was-kept in limbo-over Friday, Satur-day, and Sunday, during a layoff 'operation, ashighly significant. I was impressed with the mannerinwhich she gave her testimony, believe that shetold the truth and accordingly credit it. There wasother corroborative testimony of threats to closethe shop but I-see no need to discuss, it.-Ifind that Respondent, did - violate Section8(a)(1) of the Act because the intimations or re-marks suggesting the possibility that union mem-bers would riot be rehired or that thefactory wouldbe closed in whole or in .part were threatening andcoercive remarks tending to interfere with the rightof the employees to join or assist the Union, -rightsguaranteed by Section 7, of, the Act.4.Solicitation and surveillanceGeorgina Colon, who testified concerning Gar-cia's conduct, was told by Whim = that he well knewwho were the girls who hadsigned unioncards andthat she was one of them. Paul Colon, the relativelynew employee, was asked byIsaacRubin if heknew anything about union activities, who was dis-tributing the- cards, if he had signed a card, and ifhe knew who had signed cards. Ana-Amelia Asch,whose testimony I have credited before, was askedduring the late afternoon conversation-on Friday; totell Isaac Rubin-"everything [she' knew]- about theUnion."---` -It seems to me quite clear that Respondent at thetime of these events had a general awareness of theorganizational activities.-It endeavoredto enlist em-ployees in its efforts to combat the campaign- and toobtain information about its 'progress. It sought toimpress upon them that, it was informed, or wouldbecome informed of theunionsupporters". This dis-play ofinteresthad a distinct tendency to causeemployees to fearreprisalsfor-union support.I therefore find - as a fact that ^ Respondent - vio-latedSection8(a)(1) of the Act by engaging- in sol-icitationand surveillance which tended to and wascalculated to ' interfere with, employees in, theirrights to join or assist the- Uniori as guaranteed bySection 7.1-- NOVELTY PRODUCTS CO.4815.PollingThis charge of polling is only cumulative to thegeneral charges of interrogation, solicitation, andsurveillance. It involves conduct allegedly engagedin by Garcia. Brenda Davis, Flora Morgan, and AnaAmelia Asch all- testified to the effect that Garciahad approached them and others holding a pad inhis hand on which he made notations followinginquiries as to whether they had signed union cardsor were for the Union. Garcia was not available toadmit or controvert this testimony but, for thereason stated before, I do not hold this against theRespondent.Apartfrom - Respondent'sattackson thetestimony as not being of a substantial natureworthy of belief, its main attack on the poll issue isbased on its denialof the binding effect of Garcia'sactivity, the claim that he had not been authorizedto conduct a poll, and the testimony that a numberof persons had not seen him conducting it. I haveresolved against the Respondent the issue of thebinding effect of Garcia's conduct. The fact thatsomeemployees were not polled or that manage-ment did not observe him taking the poll is notevidence that the the poll was not taken. The verynature of Respondent's attack on the poll precludesa claim that it was taken for a legitimate purpose.Accordingly, I find that Respondent did in-factconduct a poll to ascertain the union sympathies ofvarious of its employees. Such poll was a violationof Section 8(a)(1), of the Act because it gave theappearance of restraint upon or coercion of em-ployees in the exercise of the right to join labor or-ganizations as guaranteed by Section 7 of the Act.6.The discharge of Jose DeJesusDeJesus, it will be recalled, was the employeewho was responsible for starting the union organiz-ing campaign in Respondent's factory.Ifind myself in a definitely unhappy frame ofmind as far as he is concerned,as to the manner inwhich he claimed he started the organizing activityand as to the conduct of the Union when it filed itspetition for an election and sent a telegram toRespondent demanding recognition. I believe thatDeJesus lied about the manner in which he came tobring the Union into the campaign. He testifiedthat, because of his dissatisfaction with conditionsin the factory, he-looked in the "Yellow Pages" fora union,found the Novelty Workers Union, com-municated with it and thus the campaign wasstarted.A, reference to the "Yellow Pages" of thetelephone company discloses, however, that Novel-tyWorkers, Union, Local 121, is listed there asbeing located at 853 Broadway in New York City.This isnotthe union involved in this case. TheUnion involvedin this case,Electrical Production& Novelty Workers Union, Local118, Inteina-tianal Union of,Dolls, Toys, Playthings, Novelties &Allied Products of the United States and Canada,AFL-CIO,is listed elsewhere under that name andis located at' 126 University Place in New YorkCity.His floundering effort at the hearing to spotthe Union in the"Yellow Pages" was a painful ex-perience for all,and even at that late date, he againpointed to Novelty Workers, Union as the one en-listed by him. -Further it was no contribution to thecross-examinationwhen the Union's attorneybrought into the hearing room the, ."Yellow Pages"foldedback at the- page where the Union'stelephone number was listed. (Unfortunately, this isnot shown in the record, but surely it will not be de-nied.) Additionally it was no mere error or inaccu-racy when DeJesus testified that on Monday, June6, he did not go to work but went to the Union'ssecretary-treasurer about 9 a.m., received member-ship cards, then went to a hospital and later, in theafternoon, returned to the building where theRespondent's factory is located, met the night shiftcoming on and gave them cards, then met the dayshift coming out and gave them cards. It was shownconclusively that he worked at the factory all morn-ing on that day. There is more here than meets theeye.Further the filing of the petition for an electioncame, not because the Union actually had satisfiedthe requirement in Section 101.18 of the Board'sRules and Regulations, Series 8, as amended, that itbe "designated by at least 30 percent of the em-ployees,'but rather in pique or because of theDeJesus discharge. It is clear from the record thatat the time the petition was filed the Union had ob-tained no more than 32 signed membership cardswhen there were at least 108 employees in the bar-gaining unit. Similarly, the Union had no basis infact for its asin the very controversial tele-gram-of June 9, 1966, that it represented a majorityof Respondent's employees.It is regrettable that I approach the DeJesusdischarge in this frame of mind but this should notand may not deter me from making whatever con-clusion I believe is just after a deliberate considera-tion of the entire record.The decision to discharge DeJesus was madesometime on Wednesday, June 8, 1966, or prior tohis coming to work on Thursday morning, June 9.Miss Keshian, a floorlady, on coming to work June9, found a note dated Wednesday, June 8, instruct-ing her not to put DeJesus to work and to tell himthere was not enough work "now." The note alsoinstructed her to have him see Rubin when Rubinarrived. Respondent's establishment was running ona calendar week work basis and this discharge wasin the middle of the week, without prior warning toDeJesus.Although Isaac Rubin remained steadfast in hisassertionthathe had known nothing , aboutDeJesus' union activities, or of any union activityprior, to June 8, my credulity would be stretchedunduly if I believed this. It is quite clear from what350-999 0 - 71 - 32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDalready has been written that Respondent hadknowledge on June 8 and possibly June 7 that aunion organizing effort was being made.He soughton June 8 to induce Jiminez to return to work upona promise to give him a raise after the "uniontrouble"was over.DeJesus appears to have beenthe only person who was active in the distributionand solicitation of union cards.Most of this wasdone in the street at the entrance to the buildingwhere Respondent's premises are located but somewas done on its premises.With all the inquiriesmade by or on behalf of Respondent and consider-ing the nature of the employees consituting its workforce,Ibelieve that Rubin well knew that it wasDeJesus who was responsible for the effort to or-ganize its factory.Respondent's position is that tape necessary forthe manufacture of its principal product,bandoliershad been very slow coming in, that a shortage oftape was imminentand thatDeJesus' discharge wasreallyonly prelude to the general layoffwhich hadto come but was accelerated because, on the morn-ing of June 8, Isaac Rubin had observed him andanother employee(MelitonCruz) jointlyperform-ing a task that required only one employee. Re-spondent says that he asked them whatthey weredoing andwhy theywere doing it, to which DeJesusresponded,"thatthey have no work." (Cruz, whenquestioned on directby Respondent'sattorney,said he did not recall the incident.)Rubin testifiedthathe thereupon called the matter to MissKeshian's attention(but Miss Keshian was unableto remember this)and, had he beenable, he wouldhave discharged DeJesus that afternoon but hecould not find himat 4:30 p.m., the time when theday shiftcompleted its work.Thisis questionablebecause the DeJesus timecard shows that hechecked outat 4:31 p.m. If Respondent had lookedfor him,the probabilities are he would have foundhim either on the single floor of itsfactory, at thetimeclock or at the exit door.The `claim that there was no work for DeJesus(apart from what I shall discuss at greater lengthwhen I discuss the mass discharges) and that thislack of work was the reason for his discharge doesnot fit well with the floorboy work force pattern onthat day. DeJesus was one of several floorboys. Hiswork required no particular skill and there istestimony,that he never wanted to work overtimeand that an effort to teach him to cut tape failed.Other than this,his work does not appear to havebeen unsatisfactory.Another floorboy,HectorJiminez,performed duties similar to those per-formed by him.Although Jiminez did some cuttingof tape,he really was not a cutter because therewere at least2 or 3 otheremployees who specif-icallywereso classified.Jiminez quit his job onTuesday afternoon and was paid off. He made noeffort to return to work on Wednesday,the 8th, theday that Rubin said he 'decided to dischargeDeJesus.Assuming that DeJesus had been excess,the fact that Jiminez had quit his job would havecorrected this condition. Nevertheless, Respondentdischarged DeJesus. Assuming that the dischargenote was written on the afternoon of, June 8, wenext find that Respondent instructed Garcia to seekout Jiminez for the purpose of soliciting ,his returntowork. This conduct is irreconcilable with theclaim that there was a shortage or impendingshortage of tape, no work, and that DeJesus wassurplus, particularly in light of the fact that one ofthe reasons cited to Jiminez for, requesting- -hisreturn to work was either that the tape had come inor was going to come in.The General Counsel seeks to support further thecase for DeJesus by pointing-to the fact that theother boondoggling employee,Cruz, "received anabundance of'overtime hours the three weeks sub-sequent to DeJesus' discharge" and that otherfloorboys also worked overtime these weeks. Thereis, however, sufficient in the'record and the- natureof Respondent'soperation is such to persuade meto believe that it was entirely possible that Cruz'overtime was due to the fact that some of the- workhe did had to be done after the completion of theday-shiftwork in preparation for the next day'swork. My acceptance of this explanation does notrequire that I alter my belief that however surplusDeJesus might have been as far as the routine day-shiftwork was concerned, that surplus conditionwas or would have been corrected by the Jiminezresignation.This is not the sole reason for my'general conclusion about the availability of work.My thinking in this respect is conditioned also bywhat will be said below on the major work issue.It is true that "DeJesus' job should [not] besafeguarded and guaranteed because he was en-gaged in union activity." As a matter of fact it isalso true that, absent a contract with a union orother special conditions, any employer is free 'todischarge any employee for any reason whatsoever,so long as it is not for the purpose of encouragingor discouraging membershipin a union,or for noreason. In this case, however, all the circumstances.point to the conclusion that even if DeJesus hadbeen boondoggling on the morning ' of June 8 thiswas not the real reason for his discharge and that itwas seized upon as a pretext for defending hisdischarge. Rubin's additional testimony to supportthe boondogglingclaim, that he promptly discussed .itwith Miss Keshian is not supported by her,, and is,in fact, controverted by her -testimony elicited ondirect examination by Respondent's counsel.It seems inevitable that I must conclude that thedischarge was in truth and in fact because Respon-dent knew that DeJesus had masterminded theunion organizing activity and because it soughtthereby to discourage membership in the Union.I therefore find that Respondent` discharged Jose,DeJesus in violation of Section 8(a)(3) and (1) forthe purpose of discouraging membership in the NOVELTY PRODUCTS CO.Union and interfering with his efforts to form orassist inthe organization of the Union.7.The discharge of Ana Amelia AschAsch's situation should be considered separatelyfrom that of the other day-shift employees laid offor discharged. Respondent sought to show that theother day-shift floorgirls who were laid off had beenlaid off according to seniority. This was in pur-suance of its major defense that the mass. layoffswere because of economic reasons and, except forthe night shift, were strictly in accordance withseniority. Asch was laid off out of seniority order.Respondent insists that she was laid off becausethere had been a quarrel between her and Garcia.The latter threatened to quit if she were retained. Itwould be perfectly rational for Respondent not onlyto take effective measures to preserve friendly rela-tions among its employees but also to retain an ob-viouslymore valuable employee like Garcia, themechanicandskilledmachinebuilder,inpreference to Asch, a mere floorgirl among many.This explanation, however, is completely dissipatedbecause Respondent called Asch back to workwhile Garcia was still in its employ. There is noevidence or even a suggestion that the difficultiesbetween them, assuming such difficulties had ex-isted, had been settled. Garcia continued workingfor Respondent until at least the last week of Sep-tember 'and Asch was recalled to work on July 25.Also, the election was held July 14, and the Unionlost by 36 "No" votes as opposed to 19 "Yes"votes with only 2 ballots challenged. The date whenthe Union lost the election and the date on whichAsch was recalled have a significance which maynot be ignored.Asch testified at the hearing and the Respondentwaived 'cross-examination. She testified 'that, inresponse to his inquiry, she had told Isaac Rubinthat she knew nothing about the Union to which hehad rejoined that he knew she had to know. It ap-pears that she had been unwilling to cooperate withhim in his effort to interrogate her and, in fact, hadtold him, after he expressed the opinion that theUnion could not win, that she thought that theUnion could -win - "because everybody signed thecard."'Asp I have said, she was kept in limbo during theweekend of the mass layoff and finally, after thisuncertainty, actually was laid off. All this was afteradmitted receipt of the Union's telegram demand-ing recognition. Also, Colon testified that at thetime he was laid off, June S, Isaac Rubin said, "Let[me ], get this Union business straightened out."For the purpose of bolstering its defense to theAsch' charge, Respondent laid great emphasis on atentative layoff sheet said to have been prepared inadvance of the mass layoff. Asch's name is shownon this list as having been hired October 19, 1965.This date definitely' placed her high on the seniority483ladder:. Respondent pointed to the fact that along-side her name there were the words, "Call-Satur-day" which indicated that it had not been decideddefinitely to lay her off but that she was to be calledback to work or called about work on Saturday. Allthis became very suspect at the hearing. Somehowtherewas handed to the General Counsel aXeroxed copy of the original paper. This copy didnot portray the words "Call-Saturday." Respon-dent sought to explain this failure of the Xeroxedcopy to show the words "Call-Saturday" by sayingthat that the machine had broken down and failedto reproduce a complete picture. To support thisassertion it offered a Xerox Corporation report of aservice call and two test reproductions indicating afailureof the machine to reproduce at- certainplaces.While the mere existence and preparationof the report and the two test reproductions hardlywere the best evidence and even were questionableas evidence in an administrative proceeding, an_ ex-amination of the test runs indicates that if themachine in fact was not making a complete picturethe place or places where it was not so functioningdid not include the place where the words "Call-Saturday" are shown on the original of the exhibit.Consequently, I must not only reject entirely theexplanation but also take this episode into con-sideration on the overall credibility factors. More-over, if Garcia and Asch had had a dispute and hehad threatened to quit, there would have been noneed to place her in the doubtful or" pending statuson a layoff list. She would have been dischargedforthwith.I find as a fact that Respondent discharged Aschafter thinking about her attitude on Friday andSaturday of the layoff week, was dissatisfied andangered by her failure to cooperate with IsaacRubin in his effort to learn about the union activi-ties and by her assertion that the Union could win.There is no evidence justifying a conclusion thatRespondent had any knowledge that Asch eitherhad joined the Union or had participated in the or-ganizing activity. Such evidence' is not, however,necessary to support a finding that her dischargewas a violation of the Act. If she were dischargedbecause she had refused to disclose whatever shemight have known about the union organizing ac-tivity, thiswas an interference with her right torefrain from either engaging or not engaging in theconcerted activities of the other employees. If shewere discharged because of her confidence that theUnion could win, her discharge would have beenfor the purpose of discouraging not only her ownmembership in the Union but also the membershipof those other persons who, according to her, had"signed the card." It is my conclusion that thesewere the reasons why the ultimate decision wasmade to discharge her after keeping her status inlimbo during the weekend. Naturally, as withDeJesus, other parts of the record dealing with the 484DECISIONS OF NATIONALwork situation also have had a part in the formationof the ultimate conclusion.I therefore find that by discharging Ana AmeliaAsch Respondent violated Section 8(a)(1) and (3)of the Act for the purpose of interfering with a rightguaranteed to her under Section 7 of the Act andfor the purpose of discouraging membership in theUnion.8.The failure to reinstate Rosa Lozano when sheapplied for work on the night shift after havingbeen unemployed for some time because of herdaughter's illnessLozano had been a floorgirl working on Respon-dent's night shift until May 19, 1966. On or aboutthat day she had to take her daughter to thehospital and, when finishing her work, she informedRubin that she would not be able to work for awhile but would return when her daughter camehome again. She testified that Rubin said, "OK."Her daughter was released from the hospital onJune 9 and, at 4:30 on that day, she reported toRespondent's factory for work but was told therewas none for her.The precise question, as far as Lozano is con-cerned, is: Should Rubin's acquiescence in herstatement that she would return to work when herchild came out of the hospital be regarded as abinding contract to reemploy her on the night shiftat that indefinite future date? It is my opinion thatthis was not such a binding contract. It was unen-forceable by Respondent against her and was voidor voidable for indefiniteness. Respondent wasunder no legal obligation to reemploy her when shetendered her return to work on June 9. Even if, asthe General Counsel contends, there was sufficientwork to employ a night shift at that time, that doesnot mean that there was sufficient work for thenight shift to be augmented by an additional em-ployee.Assuming, as is claimed, Rubin's sister told herthere was no work for her, we do not know whetherthere was no work because the staff was completeor because they just did not want to have her work-ing there or whether, if there was work requiring anadditional employee, someone else was preferred.Whatever the reason was there is no justificationfor adding her as a laid-off night shift employee andcontending that she was "laid off" (or, moreproperly, not reinstated) to discourage membershipin a union or to interfere with union activities. Incoming to this conclusion I have not overlooked thefact that Respondent reemployed Lottie Donaldsonafter spells of illness. This does not dictate a con-clusion that Lozano had a vested right to reinstate-ment.Ihave concluded that the fact that Lozano ap-plied for and was awarded unemployment in-surance compensation over Respondent's opposi-tion has no bearing on the issue. Since LozanoLABOR RELATIONS BOARDtestified and all the facts relating to her claim werepresented by primary evidence and because Charg-ing Party's Exhibits 2 and 3 are secondary evidenceat best and could only be prejudicial to the Respon-dent, I reconsider my ruling overruling Respon-dent'sobjections to them, rescind that ruling,sustain Respondent's objections, and reject the ex-hibits.The complaint, to the extent that it was amendedto include Rosa Lozano as an 8(a)(3) or a 8(a)(1)discharged employee, should be dismissed.9.The mass layoffs or discharges on June 9 and 10The entire night shift (29 employees) was laid offon June 9, 1966, a Thursday in a workweek whichnormally would have ended on Friday or Saturday,8 employees of the day shift also were laid off onthat day and, apart from Ana Amelia Asch who,although alleged to have been laid off or dischargedon June 10, was not definitely so laid off untilSaturday or Sunday, 4 additional employees on theday shift were laid off on Friday, June 10.Of these employees, Rosa Hammonds Harperand Carolyn Tucker are singled out by the Respon-dent to be considered separately. While Respon-dent agrees that they having been employed on thenight shift would have been laid off because the en-tire night shift was laid off, it contends that theyterminated their employment voluntarily. This con-tention is sought to be established by Isaac Rubin'stestimony.When asked about Carolyn Tucker, hesaid, "She just left. If I remember correctly, I thinkshe left of her own accord." When asked aboutHarper, he said, "She said that she could not comein to work." Although the General Counsel andcounsel for the Union had advance notice from theanswer, twice alleged, that some employees hadquit their employment voluntarily and could haveprepared to rebut this issue by obtaining particularsof the defenses and then presenting the witnesses todeny the testimony by Rubin, they failed to do so.Moreover, on the second day of the hearing,there was an agreement among counsel that thenames of the employees who quit would be sup-plied "to give the General Counsel an opportunityto rebut." Presumably, they were supplied but therewas no rebuttal. Rubin's testimony remains uncon-tradicted.Portage Plastics Company,163NLRB753. The mere fact that I fail to credit him in otherrespects does not require that I discredit him in thisrespect. The fact that two of a work force such asthis should quit is not inherently incredible and myobservation of Rubin during the hearing does notpersuade me that he should be regarded as dis-credited for all purposes.I find that Harper and Tucker did quit voluntarilyand that the complaint as to them should bedismissed.The defense for the mass layoffs is primarily thatthe employees had been "laid off for lack of materi- NOVELTY PRODUCTS CO.485als."This lack of materials involved the-allegedshortage of the tape necessary for the completionof the bandoliers.Additionally, not pleaded,is the contention thatRespondent had developed and-installed two addi-tionalmachines-one for the cutting of stitchingswhich formed the chains resulting from the massproduction of the bodies of the bandoliers and theother a five-needle machine which enabled anoperator to sew the pockets of the bandoliers in asingleoperation.Respondent claims that thesemachines made it possible to dispense with a num-ber of floor people who, by a -handscissor opera-tion, could not cut the stitchings to the prescribedlength of permissible overhang as accurately or asrapidly as the cutting machine, and also lessenedthe need for operators. (If the latter is the fact, andassuming that it is, it is perfectly reasonable to saythat in, making a decision for a mass layoff manage-ment normally would prefer to lay off unskilledfloor .people in preference to operators who couldbe kept available for sewing functions when notdoing work normally done by floor people.)The difficulty with -this technological improve-ments defense is that the supporting evidence is soindefinite and inconclusive as to make it insuffi-cient for the purpose of saying that the GeneralCounsel's burden -of proof has been so affectedthereby as to conclude. that he has not carried it.Isaac Rubin testified that the new cutting machinewas developed in late April and that the first wasput into operation about the first week in May withfive additional machines being put into operation"gradually" in May and June. Although a scheduleas to the dates whenthe machines were installedwas, requested, Respondent testified only that theywere installedin "Mayand June."He testified thatthe five-needle sewing machine was developed"three years." Respondent now has seven suchmachines and two, were made in 1966, one in the"early part of-the year and the last one was sometime in April." This sort of testimony is so inclusivethat it cannot be regarded as substantial evidenceof probative value. Moreover, it does not have areasonable connection with a sudden mass layoff ona Thursday and Fridayin a singleweek. If thetechnological, improvements resulted in reducingthe need for employees-Respondent's rational ac-tion in response, to that would have been promptlyto lay off the superseded employees on each,occa-sion that any, machine was installed.This did nothappen. On the contrary, Respondent's employ-ment records show that there were,numerous newhirings on both the night shift and the day shiftafter May 1 and before the layoffs.For these reasons I do not regard the allegedtechnological improvements as in any manner justi-fying the mass layoffs,Also, during the hearing,separately from thetapeshortage ^ defense,Respondentofferedevidence -that 'there had been a controversybetween it and the Defense Supply Agency's -in-spector.with respect to alleged variances involvingthe "length of thread ends extending beyond ban-doliers" and "improper or irregular stitchings." Thecontroversy had started before April 21, 1966. Re-spondent requested a waiver of alleged varianceson April 21 and on June 22 an interpretation settlingthe matter was issued by the chief, Key InspectionBranch. The settlement is noted on AttachmentsII and IV. A study of these shows that the contro-versy did not have any material effect either onshipments or on production. I do not regard thiscontroversy as having any bearing on the issue ofdiscriminatory layoff or discharge.There was evidence also as to authorization forthe utilization of an alternate sling tape -instead ofthe webbing, required by the original specifications.The authorization for alternate tape was grantedJune 24, 1966. This also is shown on AttachmentsII and IV. This was introduced for the purposes ofemphasizing the point of delayed deliveries of tapeand justifying the eventual recall in August of laidoff employees,as an assist for the defensethat thelayoffhad been because of the shortage oforiginally specified tape.Again, the course ofproductionand shipments, as shown in At-tachments II and IV, indicates that this change ofspecification does not aid the Respondent in itsdefense. [The General Counsel makes an interest-ing observation in this connection"that the em-ployeeswere recalled because the election hadbeen held without(their) participation in the elec-tion and the danger of the election was past by Au-gust."Ihave made a similar observation in mydiscussion of the Ana Amelia Asch layoff. This, ofcourse,isnot conclusive but is of some persuasivevalue.] The real effect of the amendment to permitthe use of alternate tape was to assure to.Respon-dent a more certain source or perhaps afford to it asaving in raw material expense. The latter observa-tion seems particularly appropriate.Because of theamended specification it was put into a position "toacquire machines and attachments to-and set upthesemachines and attachments to manufacturethis tape out of sheeting to supplement-our lack ofsupply from our suppliers." According to Jacob Ru-bin, "the first machine went into operation towardsthe-end of July." Also, although Respondent's con-tract with Alliance Webbing,' Inc., for the procure-ment of the originally specified tape contained anoption to purchase an additional 25 percent moreyardage, that option was not exercised.All the Issues with respect to the mass layoffsmust stand or fall on whether Respondent'sshortage of tape or lack of tape was the actual andreal reason for those layoffs.Thisismymature con-clusion after extended consideration and reflectionfollowing the hearing.Itwas my belief as well as thehearing was drawing to a close and I indicated thisin my remarks to Counsel following the conclusionof a splendid summation by Respondent's attorney. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent presented an exhibit which showed,for the period commencing with the first week ofJanuary 1966 and ending in the week of the layoff,a complete utilization of tape so that there was sub-stantially none available in its premises for produc-tion on June 7. The General Counsel attacks. thisexhibit saying that it does not take into considera-tion certain quantities of tape which ought to havebeen included. First, he says that it does not include-.45,823 yards of tape cut into pieces as shown in aninventory taken by Respondent on December 31,1965. This is not so. The inventory does not showyardage but does show 45,823 cut pieces and theRespondent did make due allowance for these in itsexhibit by subtracting that quantity from the totalproduction of the first week of January. Then theGeneral Counsel says that 158,000 yards should beadded because this quantity would have beennecessary for the completion of 142,650 cut andpartially sewn bandoliers shown in the inventory.While the cut and partially sewn bandoliers mostprobably did not have tape attached to them at thetime the inventory was made, the evidence does notjustifymy making a conclusion that Respondent'sproduction figures for the period after January 1,1966, did not include completion of fabrication ofthese cut and partially sewn bandoliers. (See Re-mark 5 in Attachment I, my explanatory remarksfor AttachmentsII, III,and IV.) Also, it does notappear that the General Counsel is right when hesays that 235,666 yards of tape should be added toRespondent's exhibit for the making of 212,100bandoliers shown on hand in the inventory. Thesebandoliers were inventoried at 14 cents each, veryclose to the contract unit price as opposed to thevaluation of 7-1/2 cents placed on the cut and par-tially sewn bandoliers. For this reason, I must as-sume that they were fabricated completely at thetime of the taking of the inventory, already had thetape sewn into them, and were not included inproduction after January 1, 1966. My assumption issupported further by Attachment III, which showsthat 150,000 bandoliers were shipped January 6, 7,and 8.The General Counsel, in his exposition to demon-strate that Respondent never suffered an inadequa-cy of tape, continued with a long and elaborateanalysis of the individual contracts and shipmentsallocated against them. Early in that analysis hesaid that 1,333,000 bandoliers were shipped in1966 under contract #2,214 and that therefore1,258,888 yards of tape (at the rate of 1-1/9 yardsof tape per bandolier) had to have been utilized forthese. I count, from the Defense Supply Agency'sreport, that only 1,233,000 were shipped in 1966under contract #2,214.Moreover, the yardagecomputed is mathematically incorrect. Even if wewere to multiply 1,333,000 bandoliers by 1-1/9 thatwould have amounted to 1,481,111 yards. I mustconfess I was unable to follow the General Coun-sel's analysis and computations. Moreover, even if Icould, his basic assumptions as to available tapeand utilizationof tape,having been erroneous, Iwas in no position to accept his conclusion.Nevertheless, I cannot and do not acceptRespondent's schedule purporting to demonstratethat it had no tape left for production on June 7,1966. The reason for this soon will be apparent.Confronted with the handicap that I am neitheran auditor nor an accountant, I spent a dispropor-tionate amount of time studying all the figures.After many efforts which led me nowhere, I finallywas able to construct, from all the availableevidence, Attachments II, III, and IV, which I havesupplemented or sought to make more clear by ex-planatory remarks contained in Attachment I. Con-sidering them all together points to the solution ofthe primary issue in this case. I can hope only thatthese and my conclusions from them will be asclear to the reader as they are to me. They arehereby incorporated as and made findings of fact.Referring briefly to Attachment III and withoutrepeating any of my remarks in Attachment I, itbecomesquicklyapparent thatRespondent'sproduction figures(upon which it relies in its mainexhibit to demonstrate zero tape on June 7) cannotbe related to or reconciled in any meaningfulmanner with the shipment figures. To put it asbriefly as possible, after the shipments of January 6,7, and 8, Respondent would have had a balance of62,100 completed bandoliers. Between then and allthe shipments until and including those of June 2and 7 it had varying balances of production-181,475; 244,000; 158,950; 220,625; 227,350;261,585; 67,860; 17,860; 8,410; 81,035; 87,660;284,401; 394,726; 446,176; 376,915; 289,866;509,678 bandoliers. After the June 2 and 7 ship-ments ithad a balance of 431,213. At the end ofthe layoff week and after the shipment of June 10,ithad a balance of 409,408 completed bandoliers.In every week thereafter its balances were far in ex-cess of 100,000 bandoliers. A correlation of bando-lier production and shipments consequently cannotform a basis for definitive action.Next, I devised Attachment II, a comparison oftapes received and bandoliers produced. (This wassomewhat similar to the procedure adopted byRespondent in its aforementioned schedule.) I con-verted all yardage in the inventory and all yardagereceived into cut tapes and I included as wellRespondent's inventory of cut tapes. This at-tachment requires even less discussionthan At-tachment III. It shows that if we were to adopt andconsiderRespondent'sproductionfigures,asRespondent has sought to use them in the afore-mentioned exhibit supporting its defense, we couldcome up with no sensible result. According to thoseproduction figures it completed the week of April 2with a production of 159,055 bandoliers when itwas minus 45,847 tapes and the week of April 23with a production of 151,450 bandoliers when itwas minus 20,222 tapes. This minus condition con- NOVELTYPRODUCTS CO.487tinues every week thereafter.For example, in theweek ending May 7,if its production figure is to beaccepted,itmade 76,951 bandoliers without tapesand, in the week ending May 13 it made 93,246bandoliers again with no tapes.Thisgoes on and onthroughout the schedule.By now it should be apparent that the productionfigures must have included two kinds of production,(1) partially fabricated bandoliers such as thoseshown in the upper portion of Attachment V [un-published] and (2) fully fabricated bandoliers suchas'those shown in the lower portion. Consequently,any attempt to correlate production with receiptsof tape is futile.Finally,Icame up with Attachment IV which Ibelieve does form a reasonable basis for making aconclusion as to whether Respondent was con-fronted with a tape shortage.This attachment com-pares Respondent's receipts of tape or availabilityof tape with completed bandoliers shipped by it. AsI have indicated in my remarks in Attachment I, myallowanceof 10 days forprocessing and adjustmentof possible'datediscrepancies ismore thangenerous to Respondent because,in its own exhibitprepared for the purpose of supporting the defense;ithas taken the position that bandoliers wereproduced immediately or almost immediately aftertape receipts.Again,in this attachment,I have con-verted deliveries of yardage to quantities of cuttape.Ihave utilized also not only the suppliers'records of tape deliveries but also Respondent's in-ventoryyfigures, the 111,375 cut tapes(123,750yards)shown by Respondent to have been receivedby it on January 4, 1966,and the 12;960 cut tapes(14,400 yards)shipped June 20 but not reported bythe supplier.'(Respondent voluntarily called thisfact to our attention.)This-attachment shows that in every week bothbefore and after the layoff week,with the exceptionof the balance remaining after the shipments ofMay 11 and 13 (85,274 pieces), and until after theshipmentofSeptember 12Respondenthadbalances of tape far in excess of 100,000 pieces.Following the shipment of September 12, the pat-tern changes.There is a shadow or overlappingarea where it was minus 5,897 tapes after thereceipt of September 1, plus 74,905 pieces after theSeptember 14 receipt,minus 99,095 pieces afterthe September 23shipment(10 days allowed forvariations,etc.)minus 64,832 pieces after the Sep-tember 16 receipt, plus 22,945 pieces after the Sep-tember 22 receiptand then minus3,055 piecesafter another,shipment.Only by'reason of the shipment of September 15did the Respondent first run into a negative orminus balance of tapes. As mentioned before, it didnot exercise its option to purchase additional tapefrom Alliance Webbing, Inc. The only explanationfor its ability to continue shipments when outsidesuppliers'tape was exhausted,i.e., in a negativebalance of such tape,must be that it had perfecteditsmanufacture of and utilization of alternate tape.The alternatetape first was used in the beginning ofAugust.On the basis of my findings bothin the at-tachments and the foregoing analyses,itismyfurther findingand conclusionthatRespondentneverexperienced such a shortage of tape as to jus-tify the mass layoffs and that at no time prior tothosemass- layoffs did it evenrun out of or evencome near to runningout of tape for thecomple-tion of bandoliers to be shippedunder its contractswith the Defense Supply Agency.Its defense basedon the shortage of tape resulting in the economicnecessityfor the mass layoffsiswholly unsupportedby evidence of probative valueand must be and isrejected.Ifind further that thereal reason for the termina-tion of the night shift and themasslayoffs of dayshift employees on June 9 and 10 was for the pur-poseof discouragingmembership in the Union.This findingis based on a numberof factors.Respondent sought to demonstrate that it was notmotivated by union animus and supported this ar-gument by referring to its prompt agreement that aconsent electionbe held andby remarks made inpreelection speeches or postingslike, "If you peo-plewant a union, I am willing todeal with theUnion,even though I do not believe that a unionwould be goodfor you"; "Tell them [the NLRBrepresentatives]the truth and the whole truth. Donot be afraid.No one is goingto hurt you,and I willsee to it that your rights are protected at all times";"Be honest and tell nothing but the truth, and I amsure thatthings willwork out toyour satisfaction inthe long run"; "If you wanta union,Iwill negotiatewith the Union in good faith"; "Iwant you to un-derstand that the decision is up to you.'I told youbefore and I tell you againthat if most of you wanta union, I will go alongwith it." These excerpts areonly small parts of the speeches or postings. Otherpartsmade clear Respondent'sopposition to- theUnion.Mere opposition is, of course, no reason tofind that therewas'that degree of animus necessaryto support a findingof violationof Section 8(a)(3).Such opposition and the expression and dissemina-tion of views, argument or opinion against theUnion are not unfair labor practicesunder the Actparticularly since Respondent was careful in thesepresentations to make no threat of reprisalor forceor promiseof benefit. On the otherhand, thesepresentations were made long after the happeningof theeventswith whichwe are concerned and thelayoffs, both of theentire night shift and the groupsin theday shifton June 9 and on June 10, weremade immediatelyafter thecommencement of theorganizingactivityin an atmosphere of antagonismto the Union.The facts disclosedinconnectionwithmyfindings ofviolations of Section 8(a)(1) show an in-tense desire to nip the organizing campaign in itsbud. Respondent,by its conduct, sought to instill in 488DECISIONSOF NATIONALLABOR RELATIONS BOARDits employeesfear thattheir best interests dependedon their not joining_the Union.The entire- nightshift was laid off priorto theconclusion of a normalworkweek.Nine of the day shift employeessimilarly were laid off prior to the conclusion of thenormal workweek.Apart from Ana Amelia Asch;the remaining four day shift employees were -laidoff at,or about-the conclusionof the regular, work-week but nofacts ofsufficientprobative .value havebeen broughtout to justify their layoff.Respondentwas aware that the organizing activity was inprogress.While'there is much,conflict as to themanner in which it obtained that awareness, thefact of its awarenessprior to any of themass layoffsis not in dispute. Prior to thelayoffs therehad beenno intimation or warningthat layoffswere to come.As a matterof fact,there were hirings of new em-ployees inthe week of the layoffsand in the riorweek.These newhirings cameboth afterandpdur-ing the timethat layofflistsare claimed to havebeen prepared and under consideration.The layoffscame after or while several employees had beentold eitherthat the factory would be closed or thenight shiftdiscontinuedin the event of unionizationor that rehiringsafter layoffswould hinge onwhether a laid-off employee was or was not amember ofthe Union.The layoffswere soughtto be justifiedby a massof shifting defenses.None of these shifting defenseshas been established to my satisfaction.Ihave come to the conclusionthat, bylaying offthe entire night shift and a number of the day shiftemployeeson two separatebut succeeding days,Respondent sought to make clear to all employeesthat it, not the Union,had the last word whichcould result in economic death or survival for them.Upon all the factsand circumstances of this caseImust find and conclude that the night shift waslaid off on June 9 and that the day shift employeeswho were laidoff on June9 and 10(other than asheretoforefound),in additionto the layoffs ordischarges of DeJesusand Asch,were for the pur-pose of discouraging membership in the Union andfor the purpose of interferingwith,restraining, andcoercing those employees who - had joined theUnion or wereengaging in union organizing activi-ties.10. Some additional remarks and discussionMuch was made during the hearing of the factthat the Union's,telegram demanding recognitionwas sent on the morning of June 9 but that Respon-dent claimed that it actually had not received ituntil the 10th.In support of that claim,Respondentpointed to the fact that a'rubber hand stamp (usedin the regular course of its business)on the reverseof the telegram showed that it had been received onJune 10. For the purpose of demonstrating thatRespondent was not telling the truth and that therubber stamp represented a fictitious date, theGeneral Counsel called a messenger boy fromWestern Union who testified that he had deliveredthe telegram on the 9th.His testimony wasbeclouded,however,by the fact that the receiptwhich he offered showed that it had been signed forby someone by the name of ,Mandell and there isnothing to contradict Respondent's testimony thatthere is and was no Mandell in its employ. Thetestimony as to the delivery is further beclouded bythe assertion by the messenger that a prior effort todeliver, claimed to have been made at a time whenthe plant undoubtedly was in operation and open,failed because the plant was closed.This was a tem-pest in a teapot.It is unnecessary for me to resolvethe credibility issues. Isaacin freely admittedthat he had known of the organizing activity onWednesday the 8th.The General Counsel objected strenuously at thehearing to the reception of testimony by JacobRubin which objection was made repeatedly but re-peatedly overruled.His objection was on theground that Jacob had no interest in the business.In-his brief following the hearing,this objection isrepeated.During the course of the many times theproblem came up, I" was constrained to remark onthe record that even if the King of-England or thePrime Minister were witness to a dispute amongfishwives,he could be called as a witness. Myreferences there to the King, fishwives,and QueensBench should be corrected and for that reason Iquote from 4 Bentham'sWorks 320:Were the Prince of Wales,the Archbishop ofCanterbury,and the Lord High Chancellor, tobe passing by in the same coach while a chim-ney sweeper and a barrowwoman were indispute about a halfpennyworth of apples, andthe chimneysweeper or the barrowwoman wereto think proper to call upon them for theirevidence, could they refuse it?No; most cer-tainly.I adhere,therefore, to my rulings-overruling theobjections to the reception of JacobIRubinstestimony.The General Counsel argued that layoff of thelarge number of employees(the -.entire night shifttogether with those laid off from the day, shift)created such a reduction of force as to make, in-credible the contention that there was no availablework for them.While not irrelevant,the argumentdoes not have sufficient weight to be a substantialfactor for concluding that Respondent's conductwasunlawful.Thebandoliercontractsunquestionably constituted more than 90 percent ofRespondent's business,and the contracts for headharnesses,leg traction straps,litter straps,and bedstraps were relatively small either in quantity, dollarvalue,or work. Had there been a shortage of tapethe requirements of the other contracts were notsuch as to justify a conclusion that the employeeslaid off could have been put to work in connectionwith those other contracts.WhileRespondent's NOVELTY PRODUCTS CO.489total work force was decreased by 43 employees, itretained, after the layoffs, at least 65.The General Counsel has engaged in an elaborateanalysis,of details in the testimony given by bothIsaac Rubin and Jacob Rubin for the purpose ofshowing uncertainties, discrepancies, and incon-sistencies.Numerous uncertainties, discrepancies,and inconsistencies may be found in- the testimonygiven by these gentlemen but it would prolong un-necessarily this Decision if I were to comment onthem. From time to time in this Decision I havereferred to portions of the testimony given by bothRubins and compared such testimony with otherevidence in the record. I believe it is unnecessary tocomment any more than I have.The record shows that on August 16,1965,Respondent applied for and within 2 weeks wasgranted an extension or modification of the deliveryconditions for contract #3,096 and that there was amodification or extension of Respondent's deliveryobligationsunder contract #3,485 on July 26,1966, for months beginning April 16, 1966, andconcludingMarch 16, 1967. On the basis of myanalyses of Attachments II, III, and IV, although Iagree with Respondent's attorney that it would nothave been good business and would have been fool-hardy deliberately to create a condition whichwould have resulted in delays of deliveries withconsequent delays of payments, I conclude onlythat these extensions or modifications becamenecessary only because Respondent never had alarge enough labor force to meet its obligationsunder the contracts. There is no reason for me tosubscribe to the General Counsel's suggestion thatitdeliberately held back shipments to the DefenseSupply Agency to create the impression that thelayoffs were for valid business reasons.Respondent's production records show that ofskilled operators for whom piecework records werekept,Badillo,Benetez,Hammett,LaVenture,Richardson, Roman, Serrano, Ballardes,Warren,and Williams worked on the floor, on Monday ofthe week following the layoff and that LaVentureand Roman worked there on Thursday. In thesecond week following the layoff there was evenmore work on the floor by skilled operators than inthe first week. During these 2 weeks, Respondenthad a complement of 15 and 12 skilled operatorsrespectively. This utilization of skilled operators onthe floor supports the General Counsel's argumentthat there was available and necessary work on thefloor.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent in interstate com-merce, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.By interfering with, restraining, and coercingits employees in the exercise of rights guaranteed tothem in Section 7 of the Act, Respondent has en-gaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.2.By engaging in coercive interrogation of-em-ployees concerning membership in the Union and-activities on its behalf; by warning employees of ad-verse consequences which might follow their join-ing the Union or the organization by the Union ofRespondent's employees; by threatening to shutdown its factory or lay off or shut down the nightshift if the Union prevailed; by seeking to enlist em-ployees in activities against the Union and bypolling employees as to their membership in theUnion in a manner tending to make such employeesfear possible adverse consequences because ofmembership in the Union; the Respondent has in-terfered with, restrained, and coerced employees inviolation of Section 8(a)(1) of the Act.3.By discharging Jose DeJesus and laying offAna Amelia Asch at the time when she was laid off,the former because of his efforts to organizeRespondent's employees and the-latter because ofher unwillingness to cooperate with Respondent inits antiunion activities and her apparent sympathyfor the Union, the Respondent did thereby dis-criminate in their employment for the purpose ofdiscouragingmembership in the Union and didthereby interfere with -their rights guaranteed inSection 7 of the Act and, by reason thereof, did en-gage in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.4.When Respondent on June 9, 1966, laid .offIrisBeltran,Francesca Berrios, Betty Plessett,Daisy Carter, Georgina Colon, Amparo Cortez,Ethel Dixson, Carmen Rosario, and Maria' Saillantfrom the day shift and on the same day laid off theentire night shift consisting of Milagros Alemany,Romula Alvarado, Ramonita Collazo, Paul Colon,Ana B. Colon, Milagros De La Cruz, YolandaDavilla, Danila Diaz, Visitacion Fuestes, Inez Gon-zales, Ana Hill, Cecilia Kaalund, Annie Lavan, Her-mina Marrero, Grace Muldrow, Rosa Lee Neal,Eladia Ortiz, Luz Rodgers, Juana Rojas, Iris Roque,Eleanor Sims, Mary Smalls, Lolita Tirado, HipolitaTorres, Maria Valdez, Eldora Williams, and BlancaWither, and when Respondent on-June 10, 1966,laid off from the day shift Carmen Cruz, Mary Ed-wards, Juana Romona Pichardo, and Ethel Watson,itdid so for the purpose of stopping or deterringthem or a substantial number of there and a sub-stantial number of other employees who remainedin its employ from activities on behalf of or for theorganization of the Union and to discourage mem- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership therein and it did thereby violate Section8(a)(I-) and(3) of the Act.5.The aforesaid unfair labor practices affectedcommerce within the meaning of Section 2(6) and(7) of the Act.6.Respondent had no legal obligation to reem-ploy Rosa Lozano when she tendered her return towork and it,did not, by failing to reemploy her atthat time, either interfere with any rights protectedby Section 7 of the Act nor did it do so for the pur-pose of discouraging membership in the Union. Tothe extent that the complaint,as amended,allegesthat Respondent's refusal to reemploy Rosa Lozanoon June 9, 1966,was a violationof the Act, itshould be dismissed.7.Rosa Hammonds Harper and Carolyn Tuckeron June 9, 1966, voluntarily and of their own voli-tion terminated their employment with Respondentand Respondent did not lay off or discharge eitherof them. To the extent that the complaintallegesthat they were laid off or discharged in violation ofthe Act, it should be dismissed.THE REMEDYThe Respondent engaged in a many faceted cam-paign against the efforts to organize its employeesand displayed strong union animus. The masslayoffs and the discharges of DeJesus and Asch inthe first week of the organizing campaign aggravateRespondent's 'conduct.Consequently,abroadcease-and-desist order should be entered herein.Respondent should be enjoined also from com-mitting the specific unlawful conduct found and theinclusion of such restraint in the order should notbe regarded as thereby lessening the effect of thebroad cease-and-desist provision.With the exception of Jose DeJesus, all em-ployees heretofore named as having been laid off ordischarged(including Ana AmeliaAsch),if not bynow reinstated or offered reinstatement, should beoffered reinstatement in the usual manner and theRespondent should make all such employees wholefor any loss of earnings suffered by them from thedate of their layoff or discharge to the date of theirreinstatement or when they were or shall be offeredreinstatement.The remedy with respect to Jose DeJesuspresents a problem which does not conform to theusual pattern governing the rights of employeeswho have been subjected to discrimination in viola-tion of either Section 8(a)(3) or (1) of the Act.This is not the type of situation where an employeeis denied reinstatementfor run-of-the-mill reasonslikemisconduct on a picket line, or disloyalty, orpilferage.E.g., see mostrecently,Uniform RentalService,161 NLRB187, andN.L.R.B.v.Big ThreeWeldingEquipment Company,359 F.2d 677 (C.A.5, 1966).Ihave found that DeJesus wantonly anddeliberately testified falsely at the hearing. It is notjust a situation where a witness is referred to as"discredited"or "not credited."InN.L.R.B. v. Coca-Cola Bottling Co.,,333 F.2d181 (C.A.-7,1964), the court said, ", .. Dorman'smisconduct exemplified his pattern of falsificationand deceit,during his employment with the Com-pany,climaxed by his false testimony-at the hearing,surely disqualifies him from reinstatement or otheremployment rights.To force him upon the Com-pany under such circumstances would bring aboutan_ impossible situation." [Emphasis supplied.] InIowa Beef Packers v. N.L.R.B.,331,F.2d 176,144NLRB615 (C.A.8, 1964),the court had underconsideration another case in which it said the TrialExaminer had recommended withholding the usualremedy of reinstatement from one Grove, adischarged employee,because he"had deliberatelyfalsified his testimony while on the stand at thehearing and in the unfair labor charge which hefiled." Pointing to the fact that Grove gave falsetestimony at the hearing,the court said,"Underthese circumstances,forfeiture of Grove's remedyis required to serve the policy,of the Act, and, con-sequently, the Board's order requiring Company tooffer Grove immediate employment with back payis not entitled to enforcement."Although the courtdisagreed with the Board, the Board,in its opinion,144 NLRB 615, 622,made clear that the policy, isto withhold "relief when an individual has i abuseditsprocedures by deliberate and malicious con-duct."It granted relief to Grove because it was ofthe opinion that the false portion of the charge hadnot been authorized by him.In our case DeJesus was not guilty of misconductin connection with his employment.For that reasonIam of the opinion that he should not be subjectedto a monetary loss resulting from his wrongfuldischarge.The question of reinstate m,ent, however,gives me great concern. To repeat,I am convincedthat he deliberately gave false testimony, at thehearing about the manner in which-he came to,theUnion,the time when he allegedly obtained instruc-tions,and cards and the circumstances of his initialdistribution of cards. I was not impressed favorablywith his manner upon the, witness stand.The Respondent brought out thatbeJesus was inreceipt of monetary benefits from the Union. Histestimony is that it lent him $65' on- three occasions,a total of $195,following his discharge. TheUnion's secretary-treasurer corroborates that thismoney was a loan and that it expects to receiverepayment.Although DeJesus signed no evidenceof indebtedness,there is no basis whatever to findthat following his discharge he entered into -theUnion's employ. The mere fact that he receivedfinancial benefits from the Union(which financialbenefits were not in the nature of strike pay) wouldnot be a reason for withholding an,order of rein-statement.It is entirely possible that the question of rein-statement is only academic because DeJesus was NOVELTY ,PRODUCTS CO.491working at the time of the hearing. Nevertheless itis a matter which requires my consideration.Ican visualize only serious maladjustments inRespondent's work force and in its relations with itsemployees if it is required to reinstate him. This,however, is not determinative because the publicinterestmust be vindicated. The question iswhether, by reinstatement, the public interest willbe vindicated. I think not. Anyone who gives falsetestimony at a Board hearing should not be therecipient of affirmative benefits at the hands of theBoard. To do this, in my opinion, would encouragefalse testimony- and would not effectuate the poli-cies of the Act. I have concluded that the best wayto handle this situation would be to require onlythat the Respondent make DeJesus whole for anyloss of earnings between the time of his dischargeand November 6, 1966, inclusive, the day prior tothe day on which he gave his false testimony, butthat Respondent should not be required to reinstatehim.Loss of earnings or backpay and interest shall becomputed in the manner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Now, upon the foregoing findings of fact andconclusions of law, and the entire record, and pur-suant to Section 10(c) of the Act, I hereby issue thefollowing recommendedORDERRespondent, Isaac Rubin and Marion Kane, d/b/aNovelty Products Co., at 132-140 West 125thStreet, New York City, shall:1.Cease and desist from:(a)Discouragingmembership inElectricalProduction & Novelty Workers Union, Local 118,InternationalUnion of Dolls, Toys, Playthings,Novelties & Allied Products of the United Statesand Canada, AFL-CIO, or any other labor or-ganization, by discriminating against any of its em-ployees as to hire, tenure, or any other terms orconditions of employment.(b) Threatening any employees with any sort ofretaliationforengaging in union activities or(without thereby limiting the foregoing) threaten-ing to close its factory, or to lay off any shift or tolay off any employee or to fail to rehire any em-gloyee either because of union activities-or mem-ership or as a possible consequence if the Unionor any other labor organization becomes therepresentative of its employees.(c)Coercively interrogating any employee as tohis or her union activities or as to the activities ofother employees on behalf of any union, solicitingany employee to engage in any activity against theUnion or any other labor organization, or takingany poll or census of its- employees concerningmembership or nonmembership in any union.(d) In any other manner, _ interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form labororganizations, to join or assist any labor organiza-tion, to bargain collectively through representativesof their own choosing, to engage in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, and to refrain fromany and all such activities, except to the extent thatsuch rightsmay be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action:(a)Offer every employee named in subdivision(b) following, except Jose DeJesus, if such em-ployee has not heretofore been offered such rein-statement, reinstatement to his or her former orsubstantially equivalent position without prejudiceto his or her seniority or other rights and privilegesand, if such offer is accepted, reemploy such em-ployee or employees under those conditions.(b)Make Ana Amelia Asch, Iris Beltran, Fran-cesca Berrios, Betty Plessett, Daisy Carter, Geor-gina Colon, Amparo Cortez, Ethel Dixson, CarmenRosario, Maria Saillant, Milagros Alemany, RomulaAlvarado, Ramonita Collazo, Paul Colon, Ana B.Colon,MilagrosDe La Cruz, Yolanda Davilla,Danila Diaz, Visitacion Fuestes, Inez Gonzales, AnaHill, Cecilia Kaalund, Annie Lavan, Hermina Mar-rero, Grace Muldrow, Rosa Lee Neal, Eladia Ortiz,Luz Rodgers, Juana Rojas, Iris Roque, EleanorSims,Mary Smalls, Lolita Tirado, Hipolita Torres,Maria Valdez, EldoraWilliams,BlancaWither,Carmen Cruz,Mary Edwards, Juana RomonaPichardo, and Ethel Watson whole for any loss ofearnings suffered by reason of their layoffs or thediscriminations against them in the manner setforth in the section above entitled "The Remedy."(c)Make Jose DeJesus whole for any loss ofearnings suffered by him from the time of hisdischarge to and including November 6, 1966, byreason of its discrimination against him in themanner set forth in the section above entitled "TheRemedy."(d)Notify any of the above-named employeespresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(e) Preserve and, upon request, make availableto the Board or its agents for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due and the right to reinstate-ment. 492DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)Post at its place of business in New YorkCity, copies of the attached notice marked "Appen-dix."1 Copies of such notice, to be furnished in En-glish and Spanish by the Regional Director for Re-gion 2, after being duly signed by an authorizedrepresentative of Respondent, shall be posted im-mediately upon receipt thereof, and be maintainedfor a period of 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toassure that such notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Deci-sion,what steps the Respondent has taken tocomply herewith.'The allegations in the complaint and in the com-plaint as amended at the hearing concerned withthe alleged wrongful layoffs or discharges of RosaHammonds Harper, Carolyn Tucker, and RosaLozano, not having been found to have been sup-ported by the evidence as heretofore set forth inthe Decision, should be and hereby are dismissed.' In the eventthat this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furthereventthat theBoard'sOrder is enforced by a decreeof a United StatesCourt of Appeals, the words "a Decree ofthe UnitedStates Court of Ap-peals Enforcing an Order"shall be substitutedfor the words"a Decisionand Order ": In the event that thisRecommendedOrder is adopted by the Board,this provision shall be modified to read. "Notifythe RegionalDirector forRegion 2, in writing, within10 days from the date of this Order,what stepsRespondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership inElectricalProduction& Novelty WorkersUnion,Local 118, InternationalUnion ofDolls,Toys, Playthings,Novelties& AliedProducts of the United States and Canada,AFL-CIO, or any other labor organization, bydiscriminating against any of our employees asto hire, tenure, or any other terms or condi-tions of employment.WE WILL NOT threaten any employees withany sort of retaliation for engaging in union ac-tivities.WE WILL NOT threaten to close our factory,or to lay off any shift or to lay off any em-ployee or to fail to rehire any employeesbecause of union activities or membership oras a possible consequence if the Union or anyother labor organization becomes the represen-tative of our employees.WE WILL NOT coercively interrogate any em-ployee as to his or her union activities or as tothe activities of other employees on behalf ofany union and WE WILL NOT solicit any em-ployee to engage in any activity against theUnion or any other labor organization and WEWILL NOT take any poll or census of our em-ployees concerning membership or nonmem-bership in any union.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist anylabororganization, to bargain collectivelythrough representatives of their own choosing,to engage in concerted activities for the pur-pose of collective bargaining or other mutualaid or protection, and to refrain from any andall such activities, except to the extent thatsuch rights may be affected by an agreementrequiring membership in a labor organizationas a condition of employment as authorized inSection 8(a)(3) of the Act.WE HEREBY offer all employees who arementioned in the next paragraph, if they havenot already been offered their old jobs, rein-statement and rehiring in their old jobs orsimilar jobs and they will be hired again withthe same rights and seniority as before and allother rights and privileges and, if such offer isaccepted, we will reemploy such employee oremployees under those conditions.WE WILL pay to Ana Amelia Asch, IrisBeltran,Francesca Berrios, Betty Pleassett,Daisy Carter, Georgina Colon, Amparo Cortez,EthelDixson, Carmen Rosario, Maria Sail-lant,MilagrosAlemany, Romula Alvarado,Ramonita Collazo, Paul Colon, Ana B. Colon,Milagros De La Cruz, Yolanda Davilla, DanilaDiaz, Visitacion Fuestes, Inez Gonzales, AnaHill,Cecillia Kaalund, Annie Lavan, HerminaMarrero,GraceMuldrow, Rosa Lee Neal,Eladia Ortiz, Luz Rodgers, Juana Rojas, IrisRoque, Eleanor Sims, Mary Smalls, LolitaTirado, Hipolita Torres, Maria Valdez, EldoraWilliams, Blanca Wither, Carmen Cruz, MaryEdwards, Juana Romona Pichardo, and EthelWatson the total amount of money they didnot earn because of their layoffs or discrimina-tions against them.WE WILL pay to Jose DeJesus the totalamount of money he didnot earn from thetimeofhisdischargetoandincludingNovember 6, 1966, because ofour discrimina-tionagainst him.WE WILL preserve and, upon request, makeavailable to the Board or its agents for ex-aminationand copying, all payroll records, so- NOVELTY PRODUCTS CO.cial security payment records, timecards, per-sonnel records and reports, and all otherrecords necessary to analyze the amount ofbackpay due and the right to reinstatement.All of our employees are free to become orremain, or to refrain from becoming or remaining,members of the above-named Union or any otherlabor organization.ISAAC RUBIN AND MARIONDANE, D/B/A NOVELTYPRODUCTS CO.(Employer)DatedBy(Representative) (Title)Note:We will notify any of the above-namedemployees presently serving in the Armed Forces ofthe United States of their rightto full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces:Thisnotice mustremain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,5thFloor,Squibb Building, 745 FifthAvenue, New York, New York 10022, Telephone751-5500.-Attachment IExplanatory Remarks for Attachments II, III, andIV1.All dates shown on all attachments,exceptwhere otherwise indicated, are in the year,1966.2.Tapeshown on Attachments II and IV asreceived has been converted from yardage to cutpieces at the rate of 1-1/9 yards for one piecenecessary to make one bandolier.3.Tape suppliers were Alliance Webbing, Inc.,and Elizabeth Webbing Mills Co., Inc. They aredesignated on Attachments II and IV as A and E,respectively.4. 1 have not indicated a precise date of receiptfor the first two receipts following the figures fortape in inventory,as shown on Attachments II andIV, but the dates were early in January 1966.5.Production records(Attachments II and III)are taken mainly from Respondent's inventory ofDecember 31, 1965,and Respondent's record ofpiecework.I am not satisfied that the latter recorddoes not reflect a combination of completelyfinished bandoliers and bandoliers completed only493to the first stage of fabrication,i.e., the stage priorto the cutting apart of the bodies and the sewing-onof the tape.-That there is a distinct probability thatthis is the case is indicated by the large quantitiesof bandoliers, counted as production, which re-mained after shipments- were made (AttachmentIII) and the minus quantities of tapes on Attach-ment II. Also, Respondent's inventory shows adistinction between partially sewn and completedbandoliers.6.Dates of shipment of completed -bandoliers(Attachments III and IV) are in dispute; they couldbe dates of receipt by the Defense Agency. Respon-dent had the opportunity to supplement the recordif the dates were wrong. It did not. In any event, Iregard these possible discrepancies as immaterialfor reaching a reasonable perspective.7.Shipments (Attachments III and IV) are notallocated to contracts. There is no need to do thisbecause the tape could be used for any contract.The contracts were designated as #2,214, #3,096,#3,485.8.Contract #2,214 was completed by Rspon-dent on or about May 27, 1966.9.Neither General Counsel nor Respondent's at-torney sought to distinguish tapes used for contract#2,214 as opposed to contracts #3,096 and#3,485.While the General Counsel in his briefsought to allocate tape to particular contracts, thefact is that there is no evidence to justify a conclu-sion that the Respondent kept particular receipts oftape separate from other receipts.The mere fact that the Respondent utilized par-ticular contract numbers when contracting for thepurchase of tape is not controlling for such use wasonly in the nature of a priority claim.It seems that contract #2,214—called for 1-1/4inch tape while the others called for 1-3/8 inchtape.The case was presented and submitted asthough all the -tape was fungible and I- so find (At-tachments II and IV). I regard the variation inwidths as immaterial, particularly because of theundetailed nature of the large 1965 year-end inven-tory and the completion of contract #2,214 in May1966.10.Dates of receipt of tape (Attachments II andIV) are in dispute. The Respondent did not avail it-self of the opportunity to make them precise. It did,however,present schedules showing receipts andthese vary from the schedules received from thesuppliers. If the dates of receipt are incorrect, themanner inwhich they have been utilized in theschedules makes any possible variation immaterial.11.The quantities of cut tapes (Attachments IIand IV) do not take into consideration shrinkagedue to cutting of bandolier lengths, waste, theft,cutting errors, etc. The shrinkage, however, couldnot have been so large as to affect materially whatis sought to be shown by the schedules.If there wasany significant;shrinkage,it is assumed that counselwould have presented evidence to that effect. Both 494DECISIONS OF NATIONALtheGeneral Counsel and Respondent's attorneyhave submitted or relied on the quantities of uncuttape set forth in the exhibits as though there hadbeen no shrinkage.12.On June 22, 1966, a dispute betweenRespondent and the inspectors was settled. This isshown in Attachments II and IV prior to the ship-ment of June 22, 1966. There is no evidence to,show what or how many controversial bandolierswere shipped after the settlement. The schedulesare not affected materially by this.13.On June 24, 1966, the Defense Agencyauthorized a substitutematerial for tapes andRespondent started to use such substitute late inJuly or in the beginning of August. The record doesnot reflect how many or what bandoliers wereLABOR RELATIONS BOARDmade with such alternate tape. Attachment IVshows, however, that tape receipts from the originalsuppliers went into a minus quantity condition inSeptember 1966. That shipments of completed ban-dolierswere continued without such originalspecification tape indicates that Respondent madeextensive use of the alternate tape following perfec-tion of its production.14. In Attachment IV showing shipments of ban-doliers following receipts of tape, I have allowed aminimum of 10 days in each instance to take careof date variations, unpacking, cutting, and sewing,then counting, bundling, and packing for shipment.Respondent'smain reliance is and was on aschedule which suggests no or practically no lagbetween tape receipts and utilization in production.Attachment 11Corgparison oTapes Recd and Bandos ProducedTapes(Pieces)Yds. Recd.ProductionReed12-31-65Cut inventory45,823Inv.212,100Uncut invt'y1162,856(1 292,063 yds)inv.96,075January111,3751123,750 yds) E123,300121-500(135,000 yds) E112,525441 554114,950111,675106,725109,235106$275'+1,441,5543/5140,550-1X4441,233,410208,1443/8101.250(112,500 yds) E309,394-122-6253/12122,625Bal 33/12170 875(78,750 yds) E3/2443,875(48,750 yds) E23..55255(26,250 yds) E3/19131,625325,1443/26137.686269.311M9 , 1Bal 3/2655,83357.375(63,750 yds) E113,208159 ,0554/2159,055Bal4/245-1847-4/143,875(48,750 yds) E4/1180,090(200,100 yds) A360(50,400 yds) E223,4784/9102,625102-625Bal 4/9120,8534/1340,500(45,000 yds) E4/1430.375-(33,750 yds) E91,728157.7004/16157,700Bat 4/1634,028I7 FFirat Minusbalance. NOVELTY PRODUCTS CO.Attachment II -- ContinuedTapesPiecesB.F.Recd4/2012,9604/2145,3604/2238.880131,228151 450Bal 4/23-2022T4/2712,9604/2845..36038,098165.139Bal 4/30-127,641512385/512,9605/6_ 519.4406,36116 951Bal 5/7-133,312516 2005/1051,8405/1120 250-45,0 293.246Bal 5/13138,2685/13533205/1628,6205/1745,3605/19120425/2064.80070,874160.566Bal 5/21-89,6925/2425/2532,4005/2721,3721,372-11535Bal 5/28-149$6635/3125,9206/157.429-66,314128.195Bal 6/4194,5096/628,1256/73206/740, 87 86/106/1046 270-16,498-113.293Bal 6/10--129,7916/1436,4506/1733.480-23,411113.700Bal 6/18-137,111Yds. Recd.(14,400 yds) E(50,400 yds) E(43,200 yds) E(14,400 yds) E(50,400 yds) E(43,200 yds) E(14,400 yds) E(21,600 yds) E(18,000 yds) A(57,600 yds) E(22,500 yds) A(64,800 yds) E(31,800 yds) A50,400 yds) E13,380 yds) A(72,000 yds) E44,760yds) A36 000yds)(43, 200 yds) ) E(28,800 yds) E(63,810 yds) A(31,250 yds) E(36,000 yds) E(45,420 yds) A(44,820 yds) A(40,300 yds) E40,500yds) A40,500 yds) A(((37,200 yds) EProduction4/23151,4504/30165,7395/776,9515/1393,2465/21 160,5665/28 171,5356/4128,1956/10 113,2936/18 113,700495Minus balances resumed and continue hereafter.J/ All balances are JkLMA hereafter. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDAttachment II - ContinuedPiecesTapesYds. Recd.Production,B.F.Recd.6/2012,960(14,400 yds)E(6/22 Controversy6/2233,048(36,720 yds)Asettled)6/2341,148(45,720 yds)A6/2440.770(45,300 yds)E-9,185-89,5506/2589,550Bal 6125-98,7356/2848,978(54,420 yds)A(6/24 Alt, tapes42,2280(46,920 yds)AAuth'd)7/164-170(71,300 yds)E56,64-142.1307/2142,130Bal 7/285,489-118.8857/9118,885Bal 7/9204,3747/1257,186(63,540 yds)A7/1541,094(45,660 yds)A7/1533,480(37,200 yds)E72,61418.3007/1618,300Bal 7/1690,9147/1927,900(31,000 yds)E7/2061,209468,010 ydsA7/2266(74,400 ydE65,155-142.5007/23142,500Bal 7/23-77,3457/2649,167(54,630 yds)A7/2942,849(47,610 yds)A7/2966,960(74,400 yds)E81,631138,8757/30138,875Bat 7/3057,2448/436,450(40,500 yds)A/8537,476(41,640 yds)A8/572.540(80,600 yds)E89,2228/6147,850Bal 8/6-,8,6288/936,693(40,770 yds) A8/1272.OQ((80,000 yds) E50,065134,4008/13134,400Bal 8/1384,3358/1636,828440,920 yds) A8/1936,666(40,740 yds) A8/1972.540(80,600 yds) E61,699-146.88/20146,850Bal 8/20-85,1518/2341,229(45,310 yds) A8/2464,170(71,300 yds) E8/2658,590(65,100 yds) E8/2637.534(41,760 yds) A116,42145.275S/27146,275Bal 3/2729,853Thin balancescontinue hereafter. NOVELTY PRODUCTS CO.Attachment II -- ContinuedTapes(Pieces)Yd s` Rec'd.B. F.Rec'd.8/3150,220(55,300 yds) E9/136,720(40,500 yds) ABal57,08751 Bal 99/3342`984830 , 440100 500Bal 99/ 10/14-X30,94079/1634,263-58,823-165 100Bal9/17-2Z3,9239/2050,2209/2237.557-136,1467 Minusbalances continued,.(47,220 yds) A(42,060 yds) (A)(38,070 yds) A(55,800 yds) E(41,730 yds) A497Production9/3130,4759/10100,5009/17165,100350-999 0 - 71 - 33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt tachz*ant IIIBandolierP oUuctionand Shipment'.Dates of Shipments)BandoliersProducedInventory 12/31/65115'00601Shipped Jan. 6, 7,8Bat6622,10Jan.896,075151T2^300Sub Tot2,1,4 --100 ^lqQShipped Jan. 26, 27Bal181,473Jan. 22112,525--S.T.2797,U) 'lu- 50 000Shipped Feb. 3Bal4r.Jan. 29114 950S.T.200 000Shipped Feb. 9, 11Bal15 ,9 _lUFeb. 511! a'5S. T.- 50 G00Shipped Feb. 15Bal2,Feb. 1206 72 5S.T.r? , 5U-100,000Shipped Feb. 18Bal227,350Feb. 19109 235S.T.3:575 &000Shipped Feb. 23Bat261;5Feb. 26106 275^S. T.,60i7300,000Shipped Feb. 24Bal67 ,86^Bat500x)0---IShipped Mar. 2March 5S. T.140,550i^''4tb150.000Shipped Mar. 7, 11BalA4' )Mar. 121226, `5S, T.J^3Bal50000lShipped Mar. 16Mar. 19131 625S.T.212,Bat125 000EHShipped Mar, 21Mar. 26137,686Apr.2159 055S.T.4,6-0;BatQ0 000^3^.^Yj-Shipped Apr. 12, 14Apr.9102,627Apr. 16157.700S.T.774, 7??6, NOVELTY PRODUCTS CO.Attachment III -- ContinuedBandoliers Produced(Dates of Shipments)Bal B.F.544,726-150 000Shipped Apr. 20, 22Bal394,726Apr. 23151 450S.T.546,176-- 100 000Shipped Apr. 26Bal446,176Apr. 30165 739S.T.611,915-235.000Shipped May 3, 6Bal315May776.951-453,866-164.000Shipped May 11, 13Bal289,866-May 1393,246May 214_343,678'-^34 000Shipped May 27Bal509,678May 2817535-681-250,000Shipped June 2, 7Bal7 1,213June 412 8.195-150.000Shipped June 10BalJune 11^3 29322,701-100.000Shipped Juno 15Bat4T2June 18113,70p00536,401-200.000Shipped June 22, 28Bal336,401June 2589.350725951.0000Shipped July 1July 2Bal14_D- 00,00O0Shipped July 7July 9Bal0$118.88553 16=HShipped July 18Bal6,966July 1618.300-,455,266-100,000Shipped July 23Bal,1July 2350042July 30138.875636,641Shipped Aug.10Bal361,641499 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAttachment III -- ContinuedBandoliers Produced(Dates of Shipments)Bat B.F.361,641Aug. 6147,850Aug. 1314.400------643,S91000-225Shipped Aug. 19Bat41 0891Aug-20146805 63,..^Shipped Aug-26, 31Bat305,741Aug. 2701645206655,'JoShipped Sept. 2Bat36-g,Sept. 3130,4Z5517,491ept10Bat00 500Shipped Sept. 12.6709910Shipped Sept. 15Bat167,1Sept. 1765.100- 74.000Shipped Sept. 23Bat59,091Sept. 24171000Shippped Sept. 26Bat303,601(unidentified stages of completion) NOVELTY PRODUCTS CO.Attachment IVComparisonof Tapes Recd&Bandon Shipped(Ten days allowed for processing acid date disputes)TapescutShipments(Inventory& RecceInv. 12/31/6545,82312/31 /651,162:856January'111,375 (E)121.500 (E)Total1,441,4-1,275,000Until March 16Bal43/8/65101 250 (E)0-125 000Shipped March 21B 1a142:804W16/6570,875 (E)3/24/6543,875 (E)3/24/6523,625 (E3/29/651573,375 (E4/1/6543,875 ((E]]]]]]4/1/65180.090 (A)-Total362,519-1000Shipped April 12i-14B 14747-'45,360 (E)Total_507,879-150 000Shipped April 20, 22Bal'357:97941340,500 (E)4/14/6530 375 (E)Total424-100.000Shipped April 26Bal328544/20/6512,960(E)4/21/6545,360(E)4/22/6538 880(E)Total425,954-235.0006Shipped May 3Bal190,954,4/27/6512,960(E)4/28/6545.360(E)249,274-.164 000Shipped May 1113Bal,5/2/6538,880(E)5/5/6512,960(E)5/6/6519,440(E)5/9/6516,200(A)5/10/6557,840(E)5/11/6520,250(A)5/13/6558 320(E)Total303, 434 000Shipped May 27BaL2501 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDAttachment IV -- ContinueduSh iume nt s(Inventory S Rec d269,t645/16/6528:620(A)5/17/6545,360(E))5/19/6512,042(A)5/20/65(ETotal,-250.000Shipped June 2, 7Bal---169,9865T24T6540,284 (A)5/25/6532,400EE5/2t6588,550Total281,550-150.000Shipped June 10Bat13 ,,5505/31/6525,920 (E)65A6%6%6528 . 125 tTotal243,024-429-090Shipped June 15Bal143,0246/7/6532,400 (E6/7/6540,878 (A6/10/6540,338 (A6/10/6536.270 (ETotal292,910(6/22 ControversySettled)50.000Shipped June 22Bal242,9 0(June 24-Alt. Tape Auth'd and^436,450A)went into operationinJuly)616/656/17/65333.480 (E^349,290-150.000Shipped June 281199,2906/20/6512.960 (E)Total212,250-50.000ShippedJuly 1Bal162,2506/22/6533,048 4A6/23/6541,148 (A6/24/6540.770 (E277,216100 000ShippedJuly 7628 Bjql17796 A)6/30/6542,228 (A7/1/6564 170 (E^332,592-100,000ShippedJuly18Bbl232 ,5927/12/6557.18678(A)Total,7i-1g0,000Shipped July 23Bal1899778 NOVELTY PRODUCTS CO.Attachment IV -- ContinuedTM pascut(Inventory & RerB^Bals57/15/657/19/657/20/657/22/657/26/657/29/657/29/65TotalB 18 47 58/5/658/5/658/9/65TotalBal8/12/658/16/655/19/658/19/65Total189,77841,094 (A33,480 (E27,900 (E61,209 (A66,960 (E49,167 (A42,849 (A66.960(E-5799-39704,3973,39^36,450 (A)37,476 (A)72,540 (E)36.693(A)487,556^^72,000 (E)36,828 (A36,666 ((A4725400 (EShigtsShipped Aug. 10Shipped Aug. 19503__26^60.,0000__Shipped Aug. 26, 31B-ai220,59065 000Shipped Sept. 2Bal155,58/238/24/658/26/658/26/658/31/659/1/6541,229 (A)64,170 (E58,590 (E37,584 (A)50,720 (A3620)444,103-194,03Shipped Sept. 12Bal294,11 3-300.00(Shipped Sept. 15)9759/8/0642 948)(A)-(5/37051.9 146537854 (A)R al743905-174 000(Shipped Sept. 23)BalW-990^955T,34,Z63 )(A)NeSal-64,832(50,220 (E)9/22/6537.557 (A)Bal22,945-26.000Shipped Sept. 26-3,055